DETAILED ACTION
Applicant’s amendment of August 11, 2022 overcomes the following:
Claim objections
Rejection of claim 17 based on 35 U.S.C. 112(b), pre-AIA  35 U.S.C. 112, second paragraph
Applicant has amended claims 16-18, 24, and 28-29. Claims 16-34 are pending.

Response to Arguments
Applicant’s arguments filed August 11, 2022 have been with respect to claims 16-34 have been considered but are moot in view of the new ground(s) of rejection. The amended claims resulted in changes to the scope and contents; therefore, the grounds of rejection are modified accordingly.
Regarding interpretation of claims 16-17, 24-25, and 34 under 35 U.S.C. 112(f), pre-AIA  35 U.S.C. 112, sixth paragraph, indicated in the last Office action (OA), Applicant asserts that “that the claim terms should not be subject to means plus function interpretation” (Remarks, Pg. 7).
Examiner respectfully disagrees.
The limitations of claims 16-17, 24-25, and 34 that recite “unit” for performing a function “for separating”, “for… measurement”, and “for evaluating”, respectively, are being treated in accordance with 112(f) because each associated function is modified by the word “unit” that serves as a generic placeholder.
For example, “a claim limitation that does not use the phrase ‘‘means for’’ or ‘‘step for’’ will trigger the rebuttable presumption that § 112, ¶6 does not apply.67 This presumption is a strong one that is not readily overcome.68 This strong presumption may be overcome if the claim limitation is shown to use a non-structural term that is ‘‘a nonce word or a verbal construct that is not recognized as the name of structure’’ but is merely a substitute for the term ‘‘means for,’’ associated with functional language.69 … The following is a list of non-structural terms that may invoke § 112, ¶6: ‘‘mechanism for,’’ ‘‘module for,’’ ‘‘device for,’’ ‘‘unit for,’’ ‘‘component for,’’ ‘‘element for,’’ ‘‘member for,’’ ‘‘apparatus for,’’ ‘‘machine for,’’ or ‘‘system for.’’72”, as indicated in MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 
Therefore, the use of the non-structural term “unit for”, which is a substitute for the term “means for” performing (i.e. to perform) the claimed functions, as indicated above, does not suggest sufficient definite structure to one of ordinary skill in the art to preclude application of 35 U.S.C. 112, sixth paragraph. For these reasons, examiner believes claim interpretation was proper and is hereby maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 22-30 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (U.S. PG Publication No. 2007/0095669 A1), hereafter referred to as Lau, in view of Di Carlo et al. (U.S. PG Publication No. 2013/0177935 A1), hereafter referred to as Di Carlo, Applicant cited prior art indicated via Doc. No. B1 listed on IDS of 9/14/2022, and in further view of Mitchell et al. (U.S. PG Publication No. 2009/0244536 A1), hereafter referred to as Mitchell.

Regarding claim 16, Lau discloses a method for analyzing cells (Par. [0002-5]: devices and methods for manipulating small particles, such as, for example, micro-particles and/or nano-particles… this invention relates to devices and methods for manipulating small particles, such as cells, including stem cells, and nucleic acids in solution… devices and methods have been used to manipulate small particles so as to identify, discriminate, sort, characterize, quantitate, observe, move, collect, and/or otherwise manipulate the small particles, such as, for example, live stem cells… Flow cytometers, including fluorescence activated sorters… optics-based instruments that serially analyze and isolate fluorescently-labeled cells from a flowing stream of fluid; Par. [0030]: a method for sorting cells in a biological sample comprising a first type of cells and a second type of cells) comprising:
a) separating cells with the aid of a unit for separating cells to obtain separate cells (Par. [0030-33]: a method for sorting cells in a biological sample comprising a first type of cells and a second type of cells… method may further comprise separating the first type of cells from the second type of cells in the chamber… invention may include a method for sorting cells in a biological sample comprising a first type of cells and a second type of cells, comprising introducing the biological sample into a chamber having a surface with a photoconductive portion and receiving information that indicates dielectrophoretic movement characteristics of the first type of cells and the second type of cells. The method may further comprise selectively illuminating the surface via incident light based on the information so as to modulate an electric field within the chamber and separate the first type of cells and the second type of cells from each other… invention includes a device for separating cells in a biological sample containing a first type of cells and a second type of cells comprising a chamber comprising a means for generating an electric field in the chamber, the chamber containing the biological sample. The device may further comprise means for illuminating regions of the chamber by imparting relative motion between incident light and the chamber and means for modulating the electric field in the chamber at locations corresponding to the illuminated regions so as to separate the first type of cells and second type of cells from each other; Par. [0126-138]: Due to differences in their respective dielectrophoretic properties (e.g., size and dielectric constant), particle type A is influenced by a relatively large drag force… and a relatively small DEP force… whereas particle type B is under the action of a relatively small DEP force… and a relatively large drag force... particle type B continues to be expelled from the light source and thus particles of particle type A and particle type B are separated from one another… the scanning speed of the light beam 700 in the exemplary embodiments of FIGS. 6A-6C may be predetermined based on information known about the varying particle types that are being scanned. By way of example, the scanning speed sufficient to separate particle type A from particle type B, as shown in FIG. 6B for example, may be predetermined based on information collected during an optoelectronic scanning identification process such as that described with reference to FIGS. 4A-4C, for example… Once the differing particle types A and B have been separated, as illustrated in FIG. 5B, each particle type may be collected or otherwise manipulated separately from the other particle type… separation of particle type A and particle type B may be improved by further separating (e.g., increasing the distance between) particle type A particles from particle type B particles. That is, particle type B, which is repelled by the light, may remain at its position prior to the reverse scanning, which may be at the right hand side of the chamber if the light beam 700 scans across the entire chamber in the direction shown in FIG. 7B. Particle type A, on the other hand, will continue to be attracted by the light beam 700 during the reverse scan shown in FIG. 7C, and thus further separation between particle type A and particle type B may be achieved… any number of particles of each particle type may be in the sample layer introduced into the manipulation chamber and may be separated from the other particle types and collected, and that the number of each particle types illustrated in the figures is exemplary only. Further, it also should be understood that the exemplary embodiments could be used to separate and/or collect more than two differing particle types and that the use of two particle types A and B is for ease of reference and explanation… a device that may be used to identify particles of interest (e.g., target particles) in a sample containing a plurality of differing particle types and to separate and collect those particles of interest utilizing the principles of optoelectronic manipulation (e.g., optoelectronic scanning) described herein. As shown in FIG. 8, an exemplary optoelectronic identification and sorting device 200 may comprise an optoelectronic manipulation chamber 110 comprising an inlet 120 and at least two outlets 130, 140. A first outlet 130 may lead, for example, to a waste collection region in flow communication with the manipulation chamber 110 and a second outlet 140 may lead to a channel 144 configured to collect the target particles from the manipulation chamber 110. The channel 144 may be in flow communication with a collection reservoir 146 configured for collecting one or more target particles after those particles are moved from the manipulation chamber 110 and through the collection channel 144. A third outlet 148 may be provided in flow communication with the collection reservoir 146 to pass the collected target particles from the optoelectronic sorting device 200 to other instrumentation and/or locations for further processing and/or other manipulation of the collected target particles; Par. [0165-168]: identifying differing particle types, including, for example, particles of interest, in a sample containing a plurality of differing particle types, separating the differing particle types, and collecting the differing particle types utilizing the principles of optoelectronic manipulation (e.g., optoelectronic scanning) described herein… the exemplary embodiment of FIGS. 30-32 may achieve a relatively high throughput of particles (e.g., cells) because the optoelectronic scanning occurs over a flowing stream of particles rather than over a stationary solution of particles… device 3010 for sorting, separating and collecting small particles utilizing optoelectronic scanning may have a configuration similar to a conventional flow cytometer, as depicted, for example, in FIG. 30. The device 3010, however, may include an optoelectronic manipulation chamber 3100 in place of the analysis and sorting regions typically found in conventional flow cytometers. FIG. 30A, shows the optoelectronic manipulation chamber 3100 portion of the device 3010 in greater detail in the cross-sectional view taken through line 30A-30A. By way of example and not limitation, the chamber 3100 may have a configuration substantially the same as the chamber 100 depicted and described with reference to FIG. 1. Like parts of the chamber 3100 are represented by the same reference labels as the chamber 100 in FIG. 1 except in the 3100 series. The spacers 3140 in FIG. 30A may be configured so as to form a microfluidic channel 3045 through which the flow of particles may pass during sorting and separating… A plurality of branch channels 3155 may be positioned on a side of the chamber 3100 opposite to the ports 3145 and 3150. The branch channels 3155 may be configured to collect the differing types of particles that have been sorted and separated in the chamber 3100. Each branch channel 3155 may be configured to collect a differing type of cell or, alternatively, waste; separating cells with the aid of a unit for separating cells to obtain separate cells (e.g. system includes method to identify, discriminate, sort, characterize, quantitate, and observe (i.e. analyze) particles, such as cells, including identifying differing particle types, such as particles of interest, in a sample containing a plurality of differing particle types, separating the differing particle types, and collecting (i.e. separating, segregating, etc.) the differing particle types, by collecting and passing one or more target particles to other instrumentation and/or locations for further processing and/or other manipulation of the collected target particles (i.e. separate cells), including microfluidic channels containing the sample through which the flow of particles passes during sorting and separating to collect the differing types of particles, including collect a differing type of cell (i.e. separating cells with the aid of a unit for separating cells to obtain separate cells), as indicated above), for example);
b) passing the separate cells through a measurement region of a unit for spatial radiation intensity measurement, wherein a time sequence of spatial intensity patterns of an electromagnetic radiation emanating from and/or influenced by the cell is prepared for the separate cells on passing through the measurement region (Par. [0093-120]: light sources that may be used to illuminate the chamber… light source may provide a light projection having, for example, the configuration illustrated in FIGS. 2A and 2B. Those skilled in the art would understand a variety of ways in which to generate incident light footprints of a variety of configurations (patterns), as well as various ways incident light could scan the chamber… generation of spatially discrete illumination patterns on the photoconductive surface, thereby permitting the modulation of spatially discrete electric fields within the chamber. According to various exemplary aspects, the electroluminescent layer may be in the form of an array of small LEDs, quantum dots, and/or other arrangements suitable for generating electroluminescent light. By way of example… provide an electric current to activate the electroluminescent material in a way that modulates spatially discrete electric fields for DEP movement of particles. As illustrated in FIGS. 28A and 28B, the electronic circuitry may comprise electrical contacts 77a, 77b configured to supply an electric current from a current source to the array 75 of electroluminescent material. Examples of various illumination patterns 79a, 79b, 79c are illustrated in FIG. 28B, however it should be understood that virtually any illumination pattern may be achieved by selectively applying current to the arrayed electroluminescent material. Those having skill in the art would understand how to configure electronic circuitry to apply current to the electroluminescent material so as to achieve the desired illumination patterns on the photoconductive surface. In exemplary aspects, either the same power source used for biasing the electrodes of the manipulation chamber could be used as the power source for the electroluminescent material or a different power source could be used. Modulation of electric fields may be controlled both spatially and temporally as desired by controlling the timing and locations of illumination via the electroluminescent material. By way of example, a scanning of light relative to the photoconductive surface may occur by consecutively activating adjacent rows of the electroluminescent materials… generate relatively complex light patterns to illuminate the chamber 3600, including movement of light in three dimensions within the chamber. The light source 3615 that transmits light to the mirror 3610 may be from an upright or inverted microscope and may emit light at a wavelength that ranges from about 600 nanometers (nm) to about 700 nm, for example, at about 633 nm… various filters 3620, 3625, and 3635 may be configured to permit the passage of light emitted from particles (e.g., cells) labeled with dyes that are useful in biological and/or other analysis… The fluorescence detection and/or imaging of the particles may occur via detection through a CCD camera 3640 configured and positioned so as to detect the fluorescence emitted by the particles of interest in the chamber 3600… once information regarding displacement characteristics of a particular cell type has been determined and stored in a database, the identity of that particular cell type in a large population of other cell types can be determined by selecting an appropriate scanning speed and measuring the displacement of the various cell types over a predetermined time period. By matching the measured displacement with the stored displacement characteristics, the particular cell type can be identified… in addition to capturing still images of the manipulation chamber at various snapshots in time during the scanning process, real-time moving images also may be taken; Par. [0138-170]: a device that may be used to identify particles of interest (e.g., target particles) in a sample containing a plurality of differing particle types and to separate and collect those particles of interest utilizing the principles of optoelectronic manipulation (e.g., optoelectronic scanning) described herein. As shown in FIG. 8, an exemplary optoelectronic identification and sorting device 200 may comprise an optoelectronic manipulation chamber 110 comprising an inlet 120 and at least two outlets 130, 140. A first outlet 130 may lead, for example, to a waste collection region in flow communication with the manipulation chamber 110 and a second outlet 140 may lead to a channel 144 configured to collect the target particles from the manipulation chamber 110. The channel 144 may be in flow communication with a collection reservoir 146 configured for collecting one or more target particles after those particles are moved from the manipulation chamber 110 and through the collection channel 144. A third outlet 148 may be provided in flow communication with the collection reservoir 146 to pass the collected target particles from the optoelectronic sorting device 200 to other instrumentation and/or locations for further processing and/or other manipulation of the collected target particles… Optoelectronic scanning, identification, and collection of particles of the second target particle type can again be performed in manipulation chamber 320, consistent with the principles discussed herein and as described with reference to FIG. 9B-9D, and the particles of the second target particle type can be segregated and moved into the collection reservoir 366. The collected target particles of the first and second target particle type can then be removed from the sorting device 300 by passing through the respective outlet channels 358 and 368… a device 3010 for sorting, separating and collecting small particles utilizing optoelectronic scanning may have a configuration similar to a conventional flow cytometer, as depicted, for example, in FIG. 30. The device 3010, however, may include an optoelectronic manipulation chamber 3100 in place of the analysis and sorting regions typically found in conventional flow cytometers. FIG. 30A, shows the optoelectronic manipulation chamber 3100 portion of the device 3010 in greater detail in the cross-sectional view taken through line 30A-30A. By way of example and not limitation, the chamber 3100 may have a configuration substantially the same as the chamber 100 depicted and described with reference to FIG. 1. Like parts of the chamber 3100 are represented by the same reference labels as the chamber 100 in FIG. 1 except in the 3100 series. The spacers 3140 in FIG. 30A may be configured so as to form a microfluidic channel 3045 through which the flow of particles may pass during sorting and separating… optoelectronic scanning that occurs as the particles P1, P2, and P3 pass through the optoelectronic scanning portion 3100 of the device 3010… branch channels 3155 may be positioned and configured such that all of the differing particles flow into a single channel 3155 in the absence of optoelectronic scanning as they pass through the portion 3100 of the device 3010. Those having skill in the art would recognize that one of the branch channels 3155 in FIG. 31 may be used to collect waste and/or particles not of interest, while the other two are used to collect differing particle types of interest; Par. [0200-220]: illuminating the photoconductive layer 1134 may be altered as desired by modifying the light pattern which is mapped onto the photoconductive layer 1134. Moreover, with reference to the description of FIGS. 26A and 26B below, the intensity of the light illuminating the photoconductive layer may also be varied to modulate the strength of the electric field in the vicinity of illuminated regions of the photoconductive layer 1134… Various degrees of control over the cell levitation may be obtained by altering the positions and shapes of the virtual electrodes, and/or the intensity of the light illuminating the photoconductive layer to create the virtual electrodes… It should be understood that varying the intensity of the light and the frequency of the applied field either simultaneously or sequentially, with or without scanning, in an optoelectronic manipulation chamber may be utilized to potentially gain additional separation of differing particle types. Moreover, a two-dimensional separation may be achieved, for example, wherein an initial particle population is confined to a predetermined area, such as, for example, a corner of the chamber. Separation using field (intensity) modulation scanning could be used in a first dimension separation/sorting scheme while frequency modulation scanning could be used in a second dimension. In an exemplary aspect, pulsing light may be used so as to alter the intensity; b) passing the separate cells through a measurement region of a unit for spatial radiation intensity measurement, wherein a time sequence of spatial intensity patterns of an electromagnetic radiation emanating from and/or influenced by the cell[s] is prepared for the separate cells on passing through the measurement region (e.g. process further includes passing one or more collected/separate target particles (i.e. the separate cells) to other instrumentation and/or locations (i.e. passing the separate cells through a measurement region of a unit) for further processing and/or other manipulation of the collected target particles, such as the stream of separate flowing particles P1, P2, and P3, respectively, as shown in Fig. 31 below:

    PNG
    media_image1.png
    428
    374
    media_image1.png
    Greyscale
, for example, including using light sources to illuminate (i.e. irradiate, etc.) a scan (i.e. measurement, test, etc.) chamber to generate incident light (i.e. intensity, illumination, brightness, etc.) footprints (i.e. intensity values) of a variety of configurations/patterns (i.e. intensity patterns, signatures, etc.), by generation of spatially discrete illumination patterns (i.e. spatial intensity patterns) on photoconductive surface(s), thereby permitting the modulation of spatially discrete electric fields within the chamber (i.e. spatial radiation intensity), including light emitted (i.e. emanated, transmitted, radiated, etc.) from each of the separate particles (i.e. the separate cells), in which the fluorescence (i.e. electromagnetic radiation) detection and/or imaging of the separate particles occurs via detection through a CCD camera (i.e. a unit for spatial radiation intensity measurement) configured and positioned so as to detect the fluorescence emitted (i.e. emanated, transmitted, radiated, etc.) by each of the passing separate particles of interest in the chamber, for example, and modulation of electric fields are controlled both spatially and temporally, as desired, by controlling the timing and locations of illumination (i.e. intensities) via the electroluminescent material, including scanning of light relative to the photoconductive surface(s) by consecutively (i.e. a time sequence, successively, sequentially, etc.) activating adjacent rows of the electroluminescent materials (i.e. wherein a time sequence of spatial intensity patterns of an electromagnetic radiation emanating from and/or influenced by the cells is prepared for the separated cells on passing through the measurement region), as indicated above), for example).
Although Lau teachings above disclose separating differing particle types, and collecting the differing particle types, including cells, by collecting and passing one or more target particles to other instrumentation and/or locations for further processing and/or other manipulation, such as the stream of separate flowing particles P1, P2, and P3, respectively, as shown in Fig. 31 above, for example, it does not expressly disclose “single separate cells”, as further recited in claim 1.
However, Di Carlo teaches single separate cells (Par. [0005-9]: Disease may develop from abnormalities in a single cell thus accurately detecting rare events or local variations is important and bulk measurement of these types of samples may result in misleading averages. Single-cell platforms that can assay this heterogeneity include micropipette aspiration, atomic force microscopy (AFM), magnetic bead-based rheology, microfluidic optical stretching, and biophysical flow cytometry… a microfluidic device is disclosed that enables the automated measurement of cellular mechanical parameters at high throughputs greater than 1,000 cells/second. The microfluidic device uses intersecting flows to create an extensional flow region where the cells undergo controlled stretching. Cells are focused into streamlines (e.g., a continuous stream of single cells in a streamline) prior to entering the extensional flow region. In the extensional region, each cell's deformation is measured with an imaging device. Automated image analysis extracts a range of independent biomechanical parameters from the images. These may include cell size, deformability, and circularity… the mechanical data obtained using the device may be used as cell signatures… a system for measuring particle (e.g., cell) deformability includes a substrate containing first and second microfluidic channels dimensioned to carry cells therein and an extensional region comprising an intersection of the first and second microfluidic channels, wherein the first and second microfluidic channels intersect in substantially opposite directions. The system includes at least one outlet channel coupled to the extensional region and an imaging device configured to capture a plurality of image frames of cells passing through the extensional region and at least one processor configured to calculate a morphological parameter of the cell. These parameters may include cell size, cell deformability, and cell circularity of cells passing through the extensional region; Par. [0038-42]: cells 50 individually flow at over 1 meter/second into the extensional region 40. After the cells 50 have been subject to the stretching forces, the cells 50 leave region B via one of microfluidic outlet channels 34, 36. As the cells 50 leave region B, another cell 50 can enter the extensional region 40 whereby it is subject to substantially the same deformation forces. This next cell 50 is imaged and leaves region B. This process is repeated many times over to enable the processing of over 1,000 cells/second in series… FIG. 12B illustrates a series of images taken of a cell 50 passing through a device of the type illustrated in FIG. 12A… FIG. 3 illustrates images of a cell 50 passing into an extensional region at various time periods; Par. [0045-47]: pre-junction channel (pre-extensional region 40) is monitored as illustrated in operation 150 for the presence or absence of a cell 50. This pre-junction channel is located in first microfluidic channel 30 upstream of the extensional region 40. If the cell 50 is not present, the next frame in the image sequence is looked at until a cell 50 is identified in the pre-junction. Once the cell 50 is identified in the FOV, as seen in operation 200, The FOV is cropped and resized 10x to increase the accuracy of measurements. Next, as seen in operation 250, a centering algorithm identifies the center of the cell 50 based on the cell position, shape, and local intensities. The image data at this point is represented in Cartesian coordinates as seen in operation 300. A polar coordinate representation of this image is then extracted (operation 350) whereby the cell as a function of (θ, r). The cell walls are found by examining changes in the intensity derivatives, and diameters extracted every several degrees. The tracking algorithm then moves the FOV as seen in operation 370 to obtain additional frames of the cell 50 until it leaves the deformation-inducing extensional region 40. Once the cell 50 has left, the process starts again at operation 100 until a next cell 50 passes into view. At this point in the process, the cell 50 has been automatically tracked through the extension region 40… FIG. 5 illustrates a graph of the… mapping of a single cell 50. The minimum intensity in the plot is used as the cell edge and is represented in FIG. 5 by white line 52; single separate cells (e.g. microfluidic device enables the automated measurement of cellular mechanical parameters by using intersecting flows to create an extensional flow region in which cells are focused into streamlines, including a stream of single cells in a streamline (i.e. single separate cells), such as stream of single cell 50, as shown in Figs. 2 and 12A below:

    PNG
    media_image2.png
    444
    736
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    329
    704
    media_image3.png
    Greyscale
 , for example, to extract a range of independent biomechanical parameters from the images of an imaging device via automated image analysis, as indicated above), for example).
Lau and Di Carlo are considered to be analogous art because they pertain to analysis of cells using image processing techniques. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the devices and methods for manipulating small particles so as to identify, discriminate, sort, characterize, quantitate, observe, move, collect, and/or otherwise manipulate the small particles, such as, for example, cells (as disclosed by Lau) with single separate cells (as taught by Di Carlo, Abstract, Par. [0007-9, 38-42, 45-47]) to extract a range of independent biomechanical parameters from acquired images, by using single-cell platforms, such as cells focused into streamlines (a continuous stream of single cells in a streamline), including mechanical data to be used as cell signatures obtained using an imaging device, in order to increase the accuracy of cell measurements (Di Carlo, Abstract, Par. [0005-7, 45]).
The combination of Mitchell and Di Carlo, as whole, teaches the method, as indicated above, but fails to teach the following as further recited in claim 16.
However, Mitchell teaches a unit for spatially resolved radiation intensity measurement (Par. [0014-23]: actual noise measurements corresponding to individual detector elements of the array (e.g., pixels of a two-dimensional detector). Such noise measurements commonly vary from detector element-to-detector element due to the spatial inhomogeneity intensity profile of the optical source (e.g., laser), the geometry of the optical cell, and optical properties of the optical elements in the system (e.g., lenses, windows, etc.) among other factors. Threshold values of the present invention may vary with system parameters such as intensity of the beam of electromagnetic radiation and/or detector gain… Particle detection signatures of the present invention are characterized by a geometric component that corresponds to the shape, longitudinal dimensions and/or lateral dimensions in one or two spatial dimensions of the pattern of output signals comprising the particle detection signature. As used in this context, the geometric shape includes a one-dimensional or two-dimensional spatial distribution of the pattern of output signals comprising the particle detection signature. Output signals of the geometric signature are each individually addressed to specific detector elements having well defined positions in the detector array. Accordingly, in the context of this description, the spatial distribution or shape of the pattern of output signals refers to the spatial distribution or shape of detector elements for which the output signals of the particle detection signature are individually addressed; Par. [0070-79]: an optical detector capable of spatially resolving input signals (e.g., electromagnetic radiation) in two dimensions across an active area of the detector. A two-dimensional detector is capable of generating an image, for example an image corresponding to an intensity pattern on the active area of the detector. A preferred two-dimensional detector comprises an array of individual detector elements, also referred herein as pixels; for example: a two-dimensional array of photodetectors, a charge-coupled device (CCD) detector, a complementary metal-oxide-semiconductor (CMOS) detector, a metal-oxide-semiconductor (MOS) detector, an active pixel sensor, a microchannel plate detector, a two-dimensional array of photomultiplier tubes, a two-dimensional array of photodiodes, a two-dimensional array of phototransistors, a two-dimensional array of photoresistors, or a photoconductive film… Particle detection signatures of some methods and systems of the present invention are characterized by a one-dimensional or two-dimensional spatial distribution of output signal values, such as output signal values corresponding to the intensity of scattered or emitted electromagnetic radiation received by individual detector elements of the array, that meet the threshold criteria for the particle detection signature. Such intensity distributions of a particle detection signature may be analyzed in the present methods and systems to provide a determination or measurement of a characteristic of a particle, such as the size, shape and/or physical dimensions (diameter, radius, thickness, length, width, aerodynamic diameter, etc.) of a particle. Intensity distributions of a measured particle detection signature may also be used in the present invention to distinguish detector array output signals corresponding to scattering or emission from a particle of interest from molecular scattering from the background fluid…  FIG. 2A provides a schematic of an optical geometry wherein the major axis of the cross sectional profile of shaped beam of electromagnetic radiation 110 is oriented parallel to the flow direction of the fluid (schematically shown by arrows), and FIG. 2B provides a schematic of an optical geometry wherein the major axis of the cross sectional profile of shaped beam of electromagnetic radiation 110 is oriented orthogonal to the flow direction of the fluid (schematically shown by arrows). FIGS. 2A and 2B also provide ray diagrams showing scattered electromagnetic radiation from particles (schematically shown as solid circles in FIGS. 2A and 2B) flowing through the flow chamber 122 of flow cell 120. As shown in these figures, scattered light is collected by collection optics 130 and 135 and imaged onto a plurality of individual detector elements of two-dimensional array 150 of a two-dimensional detector 140. As shown by the ray diagrams in FIGS. 2A and 2B, spatial information relating to the electromagnetic radiation scattered by the particle(s) is retained via the present two-dimensional imaging techniques. Signals from detector elements of two-dimensional array 150 are processed and analyzed in real time by two-dimensional detector 140 and or processing electronics 145 to identify and or analyze particle detection signatures; Par. [0095-97]: As particles passing through the flow cell are illuminated by the laser beam 615, scattered radiation is generated, at least a portion of which is collected by an optical collection system comprising lens 640 and directed to a two dimensional detector array 650 provided in a tilted detector orientation. This detector orientation of two dimensional detector array 650 is governed by the angle of beam 615 provided to flow cell 615 with respect to the flow direction 619, so as to provide effective imaging of scattered electromagnetic radiation onto the active area of two dimensional detector array 650… A particle passing through the laser will create a streak of scattered light on the detector, for example as shown in FIG. 8. FIG. 9 shows particles passing through different spatial regions of the laser creating scattered light streaks on different spatial portions of the detector, effectively providing a two dimensional view of the flow cell illuminated by the laser. FIG. 10 provides a scattered radiation intensity image of the flow cell as viewed by the two dimensional detector array when no particles are present, showing light scattered from the walls of the flow cell at the extremes of the image. FIG. 11 provides the data from FIG. 10 as a three dimensional intensity map… FIG. 12 provides a scattered radiation intensity image of the flow cell as viewed by the two dimensional detector array when a single particle is present. In this image, particles are flowing through the flow cell from top to bottom, and the laser is passing through the flow cell from left to right; a unit for spatially resolved radiation intensity measurement (e.g. an optical detector capable of spatially resolving input signals, such as electromagnetic radiation, in two dimensions across an active area of the detector to generate an image corresponding to an intensity pattern on the active area of the detector (i.e. a unit for spatially resolved radiation intensity measurement), as indicated above), for example);
spatial intensity patterns of an electromagnetic radiation emanating from and/or influenced by the cell[s] is prepared for at least one of the separate cells on passing through the measurement region (Par. [0017-23]: Particle detection signatures of the present invention are characterized by a geometric component that corresponds to the shape, longitudinal dimensions and/or lateral dimensions in one or two spatial dimensions of the pattern of output signals comprising the particle detection signature. As used in this context, the geometric shape includes a one-dimensional or two-dimensional spatial distribution of the pattern of output signals comprising the particle detection signature. Output signals of the geometric signature are each individually addressed to specific detector elements having well defined positions in the detector array. Accordingly, in the context of this description, the spatial distribution or shape of the pattern of output signals refers to the spatial distribution or shape of detector elements for which the output signals of the particle detection signature are individually addressed… Particle detection signatures of some methods and systems of the present invention are characterized by a one-dimensional or two-dimensional spatial distribution of output signal values, such as output signal values corresponding to the intensity of scattered or emitted electromagnetic radiation received by individual detector elements of the array, that meet the threshold criteria for the particle detection signature. Such intensity distributions of a particle detection signature may be analyzed in the present methods and systems to provide a determination or measurement of a characteristic of a particle, such as the size, shape and/or physical dimensions (diameter, radius, thickness, length, width, aerodynamic diameter, etc.) of a particle; Par. [0032-33]: identifying and analyzing particle detection signatures resulting from optical scattering or emission from particles. An optical particle analyzer of this aspect comprises: (i) an optical source for generating a beam of electromagnetic radiation; (ii) a chamber for flowing a fluid containing particles through the beam of electromagnetic radiation, thereby generating scattered or emitted electromagnetic radiation, wherein the fluid flow is characterized by a flow direction; (iii) an optical collection system for collecting and directing at least a portion of the scattered or emitted electromagnetic radiation onto a plurality of detector elements of an array of a two-dimensional detector, wherein at least a portion of the detector elements of the array generate output signals corresponding to intensities of the scattered or emitted electromagnetic radiation; and (iv) a processor operationally connected to the two-dimensional detector capable of identifying a particle detection signature comprising a pattern of a plurality of output signals of detector elements… the fluid flow is a flow of liquid containing the particles. In a method of the invention, the fluid flow is a flow of gas containing the particles… a combination of specific system components and specifications are selected so as to generate a particle detection signature from a particle scattering event having reproducible and readily identifiable features, such as a well defined geometric shape and/or intensity distribution; Par. [0075]: a source for generating a beam of electromagnetic radiation, optics for directing the beam into a region where a fluid sample is flowing, for example a liquid or gas flowing through a flow cell. A typical optical particle counter is also comprised of a photodetector, such as a two-dimensional optical detector, and collection optics for detecting electromagnetic radiation which is scattered by or emitted by particles which pass through the beam, and other electronics for the processing and analysis of electrical signals produced by the photodetector including current to voltage converters and signal filtering and amplification electronics. An optical particle counter may also be comprised of a pump for creating a flow for introducing a fluid sample to the detection region where the electromagnetic beam is present; Par. [0096-97]: A particle passing through the laser will create a streak of scattered light on the detector, for example as shown in FIG. 8. FIG. 9 shows particles passing through different spatial regions of the laser creating scattered light streaks on different spatial portions of the detector, effectively providing a two dimensional view of the flow cell illuminated by the laser. FIG. 10 provides a scattered radiation intensity image of the flow cell as viewed by the two dimensional detector array when no particles are present, showing light scattered from the walls of the flow cell at the extremes of the image. FIG. 11 provides the data from FIG. 10 as a three dimensional intensity map… FIG. 12 provides a scattered radiation intensity image of the flow cell as viewed by the two dimensional detector array when a single particle is present; spatial intensity patterns of an electromagnetic radiation emanating from and/or influenced by the cells is prepared for at least one of the separate cells on passing through the measurement region (e.g. method distinguishes a particle (i.e. cell) scattering event from other electromagnetic radiation generation or detection processes in an optical particle analyzer by providing a fluid flow having particles to determine specific characteristics (i.e. signatures, patterns, etc.) of a particle (i.e. at least one of the separate cells), such as the optical properties, physical dimensions, and/or flow velocity of sample, containing each of the particles, passing through the beam of electromagnetic radiation (i.e. an electromagnetic radiation emanating from and/or influenced by the cells passing through the measurement region), in which each of the respective particle detection signatures are characterized by a geometric component that corresponds to the shape, longitudinal dimensions and/or lateral dimensions in one or two spatial dimensions of the pattern of output signals comprising each corresponding particle detection signature, and the geometric shape includes a one-dimensional or two-dimensional spatial distribution of the pattern of output signals comprising the particle detection signature (i.e. spatial intensity patterns of an electromagnetic radiation emanating from and/or influenced by the cells is prepared for at least one of the separate cells on passing through the measurement region), as indicated above), for example);
c) calculating the optical flow of two respective spatial intensity patterns for at least a portion of the time sequence of intensity patterns with the aid of a processing unit; and
d) evaluating the calculated optical flows (Par. [0017-25]: Particle detection signatures of the present invention are characterized by a geometric component that corresponds to the shape, longitudinal dimensions and/or lateral dimensions in one or two spatial dimensions of the pattern of output signals comprising the particle detection signature. As used in this context, the geometric shape includes a one-dimensional or two-dimensional spatial distribution of the pattern of output signals comprising the particle detection signature. Output signals of the geometric signature are each individually addressed to specific detector elements having well defined positions in the detector array. Accordingly, in the context of this description, the spatial distribution or shape of the pattern of output signals refers to the spatial distribution or shape of detector elements for which the output signals of the particle detection signature are individually addressed… The intensity values for detector pixel elements often depends on, in part, specific characteristics of a particle such as the optical properties, physical dimensions and/or flow velocity of sample passing through the beam of electromagnetic radiation, as well as the specific design and operation parameters of the particle detection system, including the physical dimensions, intensity distribution and shape of the beam of electromagnetic radiation, and the design of the optics for directing at least a portion of the electromagnetic radiation onto the detector array. In contrast, the geometric shape of a particle detection signature is often times largely independent of particle size or shape. Therefore, the shape of a measured particle detection signature is used in the present invention to distinguish detector array output signals corresponding to scattering or emission from a particle detection event from molecular scattering from the background fluid, detector noise, or detector signals arising from processes other than optical scattering or emission from a particle. Analysis of the intensity values of pixels corresponding to a particle detection signature is also useful in the present methods and systems for providing a measurement of the size, physical dimensions and number of particles passing through the beam of electromagnetic radiation… methods and systems of the present invention generate particle detection signatures comprising a pattern of a plurality of output signals from neighboring detector elements of the array, including directly neighboring detector elements… detecting at least a portion of the scattered or emitted electromagnetic radiation from the reference particle directed onto the plurality of detector elements, wherein at least a portion of the detector elements of the array generate output signals corresponding to intensities of the scattered or emitted electromagnetic radiation; and (v) measuring output signals for at least a portion of the detector elements of the array, thereby generating a reference particle detection signature of the intensities of the electromagnetic radiation scattered by the reference particle, the reference particle detection signature comprising a reference pattern of output signals of detector elements. In an embodiment, the steps of identifying and/or analyzing a particle detection signature comprise comparing the pattern of the output signals of the particle detection signature with the reference particle detection signature; Par. [0032-36]: optical particle analyzer of this aspect comprises: (i) an optical source for generating a beam of electromagnetic radiation; (ii) a chamber for flowing a fluid containing particles through the beam of electromagnetic radiation, thereby generating scattered or emitted electromagnetic radiation, wherein the fluid flow is characterized by a flow direction; (iii) an optical collection system for collecting and directing at least a portion of the scattered or emitted electromagnetic radiation onto a plurality of detector elements of an array of a two-dimensional detector, wherein at least a portion of the detector elements of the array generate output signals corresponding to intensities of the scattered or emitted electromagnetic radiation; and (iv) a processor operationally connected to the two-dimensional detector capable of identifying a particle detection signature comprising a pattern of a plurality of output signals of detector elements each having an output signal greater than or equal to a threshold value for a given detector element. In an embodiment, the processor is also capable of analyzing the shape of the particle detection signature and/or intensities of the output signals of the particle detection signature, so as to provide an indication of a characteristic of the particle(s), such as the size, shape and/or physical dimensions of the particles. In some systems of this aspect of the present invention, the optical collection system for collecting and directing at least a portion of the scattered or emitted electromagnetic radiation includes collection optics, such as a lens system, for imaging at least a portion of the scattered or emitted electromagnetic radiation onto the active area of the two-dimensional detector… measuring output signals for at least a portion of the detector elements of the array; and (vi) sensing a particle detection event upon identification of a particle detection signature comprising a pattern of a plurality of output signals of detector elements each having an output signal greater than or equal to a threshold value for a given detector element, thereby suppressing false detection events in the optical particle analyzer… the particle detection signature comprises a pattern of output signals of detector elements having an elongated shape, and in some embodiments comprises above-threshold output signals from at least 3 longitudinally adjacent, directly neighboring detector elements. In a specific embodiment of this aspect, the particle detection signature comprises a pattern of output signals of at least 2 neighboring detector elements having an output signal greater than or equal to a threshold value for a given detector element, and in some embodiments, a pattern of output signals of at least 2 directly neighboring detector elements having an output signal greater than or equal to a threshold value for a given detector element… the pattern of output signals includes output signals from at least 2 neighboring detector elements, optionally directly neighboring detector elements, provided along a longitudinal dimension of the particle detection signature… method of distinguishing a particle scattering event from other electromagnetic radiation generation or detection processes in an optical particle analyzer, comprising the steps of: (i) providing a fluid flow having particles to the optical particle counter; (ii) exposing the fluid flow to a beam of electromagnetic radiation, wherein interaction between the fluid flow having particles and the beam generates scattered or emitted electromagnetic radiation; (iii) directing at least a portion of the scattered or emitted electromagnetic radiation onto a plurality of detector elements provided in an array of a two-dimensional detector of the optical particle analyzer, (iv) detecting at least a portion of the scattered or emitted electromagnetic radiation from the particle directed onto the plurality of detector elements, wherein at least a portion of the detector elements of the array generate output signals corresponding to intensities of the scattered or emitted electromagnetic radiation; (v) measuring output signals for at least a portion of the detector elements of the array; and (vi) sensing a particle detection event upon identification of a particle detection signature comprising a pattern of a plurality of output signals of detector elements each having an output signal greater than or equal to a threshold value for a given detector element, wherein said particle detection signature comprises output signals from at least 3 directly neighboring detector elements positioned along a longitudinal axis, thereby distinguishing the particle scattering event from other electromagnetic radiation generation or detection processes in the optical particle analyzer. In a specific embodiment of this aspect, the particle detection signature comprises a pattern of output signals of detector elements having an elongated shape, and in some embodiments comprises above-threshold output signals from at least 3 longitudinally adjacent, directly neighboring detector elements. In a specific embodiment of this aspect, the particle detection signature comprises a pattern of output signals of at least 2 neighboring detector elements having an output signal greater than or equal to a threshold value for a given detector element, and in some embodiments, a pattern of output signals of at least 2 directly neighboring detector elements having an output signal greater than or equal to a threshold value for a given detector element. In some embodiments of this aspect, the pattern of output signals includes output signals from at least 2 neighboring detector elements, optionally directly neighboring detector elements, provided along a longitudinal dimension of the particle detection signature; Par. [0062]: expression "particle detection signature" and "detection signature" refer to a pattern comprising a plurality of output signals of detector elements each having an output signal greater than or equal to a threshold value for a given detector element of a detector array of a two dimensional optical detector. Particle detection signatures of the present invention are generated by two-dimensional detection of electromagnetic radiation scattered or emitted by particles. Particle detection signatures have a geometric shape and/or intensity distribution components useful for accurate detecting and characterizing of particles. Particle detection signatures of the present invention may be characterized in terms of a longitudinal component and/or a lateral component… "Two-dimensional detector" refers to an optical detector capable of spatially resolving input signals (e.g., electromagnetic radiation) in two dimensions across an active area of the detector. A two-dimensional detector is capable of generating an image, for example an image corresponding to an intensity pattern on the active area of the detector. A preferred two-dimensional detector comprises an array of individual detector elements, also referred herein as pixels; for example: a two-dimensional array of photodetectors, a charge-coupled device (CCD) detector, a complementary metal-oxide-semiconductor (CMOS) detector, a metal-oxide-semiconductor (MOS) detector, an active pixel sensor, a microchannel plate detector, a two-dimensional array of photomultiplier tubes, a two-dimensional array of photodiodes, a two-dimensional array of phototransistors, a two-dimensional array of photoresistors, or a photoconductive film; Par. [0099]: scattered radiation intensity images of the flow cell as viewed by the two dimensional detector array with 100 and 70 nm particles present. FIG. 16 provides a sequence of background subtracted scattered radiation intensity images of the flow cell as measured by the two dimensional detector array when particles are present. In embodiments of the present invention, the signal from a particle is reconstructed from a plurality of two-dimensional images corresponding to the passage of the particle through the detection volume; c) calculating the optical flow of two respective spatial intensity patterns for at least a portion of the time sequence of intensity patterns with the aid of a processing unit; and d) evaluating the calculated optical flows (e.g. method distinguishes a particle (i.e. a cell) scattering event from other electromagnetic radiation generation or detection processes in an optical particle analyzer by providing a fluid flow having particles to an optical particle counter (i.e. calculating the optical flow with the aid of a processing unit) which determines (i.e. calculates, computes, etc.) specific characteristics (i.e. signatures, patterns, etc.) of a particle (cell), such as the optical properties, physical dimensions, and/or flow velocity of sample passing through the beam of electromagnetic radiation, for example, and exposing the fluid flow to a beam of electromagnetic radiation, wherein interaction between the fluid flow having particles and the beam generates scattered or emitted electromagnetic radiation, directing at least a portion of the scattered or emitted electromagnetic radiation onto a plurality of detector elements provided in an array of a two-dimensional detector of the optical particle analyzer, detecting at least a portion of the scattered or emitted electromagnetic radiation from the particle directed onto the plurality of detector elements, wherein at least a portion of the detector elements of the array generates output signals corresponding to intensities of the scattered or emitted electromagnetic radiation, measuring output signals for at least a portion of the detector elements of the array, and sensing a particle detection event upon identification of each particle detection signature comprising a pattern of a plurality of output signals of detector elements (i.e. a plurality of intensity patterns) each having an output signal greater than or equal to a threshold value for a given detector element, and generate an image corresponding to an intensity pattern on the active area of the detector comprising an array of individual detector elements, including scattered radiation intensity images of a flow cell as viewed by the two dimensional detector array by providing a sequence of background subtracted scattered radiation intensity images of the flow cell as measured by the two dimensional detector array when particles are present, and the signal from a particle (i.e. a cell) is reconstructed from a plurality of two-dimensional images corresponding to the passage of the particle through the detection volume (i.e. calculating the optical flow of a number (one, two, three… N) of respective spatial intensity patterns for at least a portion of the time sequence of intensity patterns with the aid of a processing unit), also referred herein as pixels, for example, including a processor capable of analyzing the shape of the particle detection signature and/or intensities of the output signals of the particle detection signature, so as to provide an indication of a characteristic of the particle(s), such as the size, shape and/or physical dimensions of the particles (i.e. evaluating the calculated optical flows), as indicated above), for example).
Lau, Di Carlo, and Mitchell are considered to be analogous art because they pertain to analysis of cells using image processing techniques. Therefore, the combined teachings of Lau, Di Carlo, and Mitchell, as a whole, would have rendered obvious the invention recited in claim 16 with a reasonable expectation of success in order to modify the devices and methods for manipulating small particles so as to identify, discriminate, sort, characterize, quantitate, observe, move, collect, and/or otherwise manipulate the small particles, such as, for example, cells (as disclosed by Lau) with a unit for spatially resolved radiation intensity measurement; spatial intensity patterns of an electromagnetic radiation emanating from and/or influenced by the cells is prepared for at least one of the separate cells on passing through the measurement region; c) calculating the optical flow of two respective spatial intensity patterns for at least a portion of the time sequence of intensity patterns with the aid of a processing unit; and d) evaluating the calculated optical flows (as taught by Mitchell, Abstract, Par. [0012-25, 32-36, 62, 75, 95-97, 99) to improve the sensitivity and versatility of optical particle analyzers and to extend device performance of these systems so as to accurately detect and characterize particles having small physical dimensions, to improve reliability and throughput, and to enable detection and characterization of particles having smaller sizes, and to decrease false counts to improve the accuracy of the present particle detection, counting and sizing measurements and systems relative to the conventional particle analyzers (Mitchell, Abstract, Par. [0003, 6-8]).

Regarding claim 17, claim 16 is incorporated and the combination of Lau, Di Carlo, and Mitchell, as a whole, teaches the method (Lau, Par. [0002-5]), wherein
the evaluation of the calculated optical flows in d) is carried out by the processing unit or by an additional unit for evaluating the calculated optical flows; or
the evaluation of the calculated optical flows in d) is carried out partially by the processing unit and partially by the additional unit for evaluating the calculated optical flows (Mitchell, Par. [0026-32]: transmitting to a processor only the output signals of the subset; and (vii) analyzing the output signals transmitted to the processor… transmitting to a processor only the output signals of the detector elements corresponding to the sub-array or a portion thereof; and (vi) analyzing the output signals transmitted to the processor, thereby detecting the particle… a processor operationally connected to the two-dimensional detector capable of identifying a particle detection signature comprising a pattern of a plurality of output signals of detector elements each having an output signal greater than or equal to a threshold value for a given detector element. In an embodiment, the processor is also capable of analyzing the shape of the particle detection signature and/or intensities of the output signals of the particle detection signature, so as to provide an indication of a characteristic of the particle(s); Par. [0108]: a process for the generation of a composite image for a detection event. In an embodiment, the detection buffer is transferred to a DSP (e.g., a processor) for analysis; wherein the evaluation of the calculated optical flows in d) is carried out by the processing unit or by an additional unit for evaluating the calculated optical flows; or the evaluation of the calculated optical flows in d) is carried out partially by the processing unit and partially by an additional unit [the additional unit] for evaluating the calculated optical flows (e.g. the evaluation of the calculated optical flows is carried out by transmitting to a processor (i.e. the processing unit) the output signals of the detector elements corresponding to the sub-array or a portion thereof and analyzing the output signals transmitted to the processor, thereby detecting the particle, and/or the detection buffer is transferred to a DSP (e.g., a processor, an additional unit, etc.) for analysis, as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 16.

Regarding claim 18, claim 16 is incorporated and the combination of Lau, Di Carlo, and Mitchell, as a whole, teaches the method (Lau, Par. [0002-5]), wherein at least one property of the cell is determined in the evaluation of the optical flows in d) that is selected from the group consisting of the shape of the cell, the cell size, the cell volume, the cell type, the morphology, the deformation of the cell, and combinations thereof (Mitchell, Par. [0026-32]: transmitting to a processor only the output signals of the subset; and (vii) analyzing the output signals transmitted to the processor… transmitting to a processor only the output signals of the detector elements corresponding to the sub-array or a portion thereof; and (vi) analyzing the output signals transmitted to the processor, thereby detecting the particle… a processor operationally connected to the two-dimensional detector capable of identifying a particle detection signature comprising a pattern of a plurality of output signals of detector elements each having an output signal greater than or equal to a threshold value for a given detector element. In an embodiment, the processor is also capable of analyzing the shape of the particle detection signature and/or intensities of the output signals of the particle detection signature, so as to provide an indication of a characteristic of the particle(s); wherein at least one property of the cell is determined in the evaluation of the optical flows in d) that is selected from the group consisting of (i.e. comprising/including) the shape of the cell, the cell size, the cell volume, the cell type, the morphology, the deformation of the cell, and combinations thereof (e.g. the processor is also capable of analyzing the shape of the particle detection signature and/or intensities of the output signals of the particle detection signature, so as to provide an indication of a characteristic of the particle(s), as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 16.

Regarding claim 19, claim 16 is incorporated and the combination of Lau, Di Carlo, and Mitchell, as a whole, teaches the method (Lau, Par. [0002-5]), wherein the at least one cell is irradiated with electromagnetic radiation on the preparation of the time sequence of intensity patterns in b) (Mitchell, Par. [0017-25]: Particle detection signatures of the present invention are characterized by a geometric component that corresponds to the shape, longitudinal dimensions and/or lateral dimensions in one or two spatial dimensions of the pattern of output signals comprising the particle detection signature. As used in this context, the geometric shape includes a one-dimensional or two-dimensional spatial distribution of the pattern of output signals comprising the particle detection signature. Output signals of the geometric signature are each individually addressed to specific detector elements having well defined positions in the detector array. Accordingly, in the context of this description, the spatial distribution or shape of the pattern of output signals refers to the spatial distribution or shape of detector elements for which the output signals of the particle detection signature are individually addressed… The intensity values for detector pixel elements often depends on, in part, specific characteristics of a particle such as the optical properties, physical dimensions and/or flow velocity of sample passing through the beam of electromagnetic radiation, as well as the specific design and operation parameters of the particle detection system, including the physical dimensions, intensity distribution and shape of the beam of electromagnetic radiation, and the design of the optics for directing at least a portion of the electromagnetic radiation onto the detector array. In contrast, the geometric shape of a particle detection signature is often times largely independent of particle size or shape. Therefore, the shape of a measured particle detection signature is used in the present invention to distinguish detector array output signals corresponding to scattering or emission from a particle detection event from molecular scattering from the background fluid, detector noise, or detector signals arising from processes other than optical scattering or emission from a particle. Analysis of the intensity values of pixels corresponding to a particle detection signature is also useful in the present methods and systems for providing a measurement of the size, physical dimensions and number of particles passing through the beam of electromagnetic radiation… methods and systems of the present invention generate particle detection signatures comprising a pattern of a plurality of output signals from neighboring detector elements of the array, including directly neighboring detector elements… detecting at least a portion of the scattered or emitted electromagnetic radiation from the reference particle directed onto the plurality of detector elements, wherein at least a portion of the detector elements of the array generate output signals corresponding to intensities of the scattered or emitted electromagnetic radiation; and (v) measuring output signals for at least a portion of the detector elements of the array, thereby generating a reference particle detection signature of the intensities of the electromagnetic radiation scattered by the reference particle, the reference particle detection signature comprising a reference pattern of output signals of detector elements. In an embodiment, the steps of identifying and/or analyzing a particle detection signature comprise comparing the pattern of the output signals of the particle detection signature with the reference particle detection signature; Par. [0032-36]: optical particle analyzer of this aspect comprises: (i) an optical source for generating a beam of electromagnetic radiation; (ii) a chamber for flowing a fluid containing particles through the beam of electromagnetic radiation, thereby generating scattered or emitted electromagnetic radiation, wherein the fluid flow is characterized by a flow direction; (iii) an optical collection system for collecting and directing at least a portion of the scattered or emitted electromagnetic radiation onto a plurality of detector elements of an array of a two-dimensional detector, wherein at least a portion of the detector elements of the array generate output signals corresponding to intensities of the scattered or emitted electromagnetic radiation; and (iv) a processor operationally connected to the two-dimensional detector capable of identifying a particle detection signature comprising a pattern of a plurality of output signals of detector elements each having an output signal greater than or equal to a threshold value for a given detector element. In an embodiment, the processor is also capable of analyzing the shape of the particle detection signature and/or intensities of the output signals of the particle detection signature, so as to provide an indication of a characteristic of the particle(s), such as the size, shape and/or physical dimensions of the particles. In some systems of this aspect of the present invention, the optical collection system for collecting and directing at least a portion of the scattered or emitted electromagnetic radiation includes collection optics, such as a lens system, for imaging at least a portion of the scattered or emitted electromagnetic radiation onto the active area of the two-dimensional detector… measuring output signals for at least a portion of the detector elements of the array; and (vi) sensing a particle detection event upon identification of a particle detection signature comprising a pattern of a plurality of output signals of detector elements each having an output signal greater than or equal to a threshold value for a given detector element, thereby suppressing false detection events in the optical particle analyzer… the particle detection signature comprises a pattern of output signals of detector elements having an elongated shape, and in some embodiments comprises above-threshold output signals from at least 3 longitudinally adjacent, directly neighboring detector elements. In a specific embodiment of this aspect, the particle detection signature comprises a pattern of output signals of at least 2 neighboring detector elements having an output signal greater than or equal to a threshold value for a given detector element, and in some embodiments, a pattern of output signals of at least 2 directly neighboring detector elements having an output signal greater than or equal to a threshold value for a given detector element. In some embodiments of this aspect, the pattern of output signals includes output signals from at least 2 neighboring detector elements, optionally directly neighboring detector elements, provided along a longitudinal dimension of the particle detection signature… method of distinguishing a particle scattering event from other electromagnetic radiation generation or detection processes in an optical particle analyzer, comprising the steps of: (i) providing a fluid flow having particles to the optical particle counter; (ii) exposing the fluid flow to a beam of electromagnetic radiation, wherein interaction between the fluid flow having particles and the beam generates scattered or emitted electromagnetic radiation; (iii) directing at least a portion of the scattered or emitted electromagnetic radiation onto a plurality of detector elements provided in an array of a two-dimensional detector of the optical particle analyzer, (iv) detecting at least a portion of the scattered or emitted electromagnetic radiation from the particle directed onto the plurality of detector elements, wherein at least a portion of the detector elements of the array generate output signals corresponding to intensities of the scattered or emitted electromagnetic radiation; (v) measuring output signals for at least a portion of the detector elements of the array; and (vi) sensing a particle detection event upon identification of a particle detection signature comprising a pattern of a plurality of output signals of detector elements each having an output signal greater than or equal to a threshold value for a given detector element, wherein said particle detection signature comprises output signals from at least 3 directly neighboring detector elements positioned along a longitudinal axis, thereby distinguishing the particle scattering event from other electromagnetic radiation generation or detection processes in the optical particle analyzer. In a specific embodiment of this aspect, the particle detection signature comprises a pattern of output signals of detector elements having an elongated shape, and in some embodiments comprises above-threshold output signals from at least 3 longitudinally adjacent, directly neighboring detector elements. In a specific embodiment of this aspect, the particle detection signature comprises a pattern of output signals of at least 2 neighboring detector elements having an output signal greater than or equal to a threshold value for a given detector element, and in some embodiments, a pattern of output signals of at least 2 directly neighboring detector elements having an output signal greater than or equal to a threshold value for a given detector element. In some embodiments of this aspect, the pattern of output signals includes output signals from at least 2 neighboring detector elements, optionally directly neighboring detector elements, provided along a longitudinal dimension of the particle detection signature; Par. [0062]: expression "particle detection signature" and "detection signature" refer to a pattern comprising a plurality of output signals of detector elements each having an output signal greater than or equal to a threshold value for a given detector element of a detector array of a two dimensional optical detector. Particle detection signatures of the present invention are generated by two-dimensional detection of electromagnetic radiation scattered or emitted by particles. Particle detection signatures have a geometric shape and/or intensity distribution components useful for accurate detecting and characterizing of particles. Particle detection signatures of the present invention may be characterized in terms of a longitudinal component and/or a lateral component… "Two-dimensional detector" refers to an optical detector capable of spatially resolving input signals (e.g., electromagnetic radiation) in two dimensions across an active area of the detector. A two-dimensional detector is capable of generating an image, for example an image corresponding to an intensity pattern on the active area of the detector. A preferred two-dimensional detector comprises an array of individual detector elements, also referred herein as pixels; for example: a two-dimensional array of photodetectors, a charge-coupled device (CCD) detector, a complementary metal-oxide-semiconductor (CMOS) detector, a metal-oxide-semiconductor (MOS) detector, an active pixel sensor, a microchannel plate detector, a two-dimensional array of photomultiplier tubes, a two-dimensional array of photodiodes, a two-dimensional array of phototransistors, a two-dimensional array of photoresistors, or a photoconductive film; Par. [0099]: scattered radiation intensity images of the flow cell as viewed by the two dimensional detector array with 100 and 70 nm particles present. FIG. 16 provides a sequence of background subtracted scattered radiation intensity images of the flow cell as measured by the two dimensional detector array when particles are present. In embodiments of the present invention, the signal from a particle is reconstructed from a plurality of two-dimensional images corresponding to the passage of the particle through the detection volume; wherein the at least one cell is irradiated with electromagnetic radiation on the preparation of the time sequence of intensity patterns in b) (e.g. method distinguishes a particle (cell) scattering event from other electromagnetic radiation generation or detection processes in an optical particle analyzer by providing a fluid flow having particles to an optical particle counter and exposing the fluid flow to a beam of electromagnetic radiation (i.e. at least one cell is irradiated with electromagnetic radiation), wherein interaction between the fluid flow having particles and the beam generates scattered or emitted electromagnetic radiation, directing at least a portion of the scattered or emitted electromagnetic radiation onto a plurality of detector elements provided in an array of a two-dimensional detector of the optical particle analyzer, detecting at least a portion of the scattered or emitted electromagnetic radiation from the particle directed onto the plurality of detector elements, wherein at least a portion of the detector elements of the array generates output signals corresponding to intensities of the scattered or emitted electromagnetic radiation, measuring output signals for at least a portion of the detector elements of the array, and sensing a particle detection event upon identification of each particle detection signature comprising a pattern of a plurality of output signals of detector elements (i.e. the preparation of the time sequence of intensity patterns) each having an output signal greater than or equal to a threshold value for a given detector element, and generate an image corresponding to an intensity pattern on the active area of the detector comprising an array of individual detector elements, including scattered radiation intensity images of a flow cell as viewed by the two dimensional detector array by providing a sequence of background subtracted scattered radiation intensity images of the flow cell as measured by the two dimensional detector array when particles are present, and the signal from a particle is reconstructed from a plurality of two-dimensional images corresponding to the passage of the particle through the detection volume, also referred herein as pixels, for example, including a processor capable of analyzing the shape of the particle detection signature and/or intensities of the output signals of the particle detection signature, so as to provide an indication of a characteristic of the particle(s), such as the size, shape and/or physical dimensions of the particles, as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 16.

Regarding claim 22, claim 16 is incorporated and the combination of Lau, Di Carlo, and Mitchell, as a whole, teaches the method (Lau, Par. [0002-5]), wherein so many intensity patterns for a respective one cell are prepared on the preparation of the time sequence of spatial intensity patterns in step b) that as few discontinuities as possible occur in the optical flows to be evaluated (Mitchell, Par. [0005]: optical particle sensors and counters provide an important tool for continuously monitoring the composition and purity of materials used in a process, for example, in the production of pharmaceutical products subject to stringent regulatory requirements relating to particulate contaminates. In other industrial settings, optical particle sensors and counters provide an important tool for providing quality control analysis, for example for off-line quality control checking of high quality photoresist and semiconductor materials. It is particularly advantageous to rapidly identify when a fluid is contaminated with unwanted particles so that the process can be stopped at an early stage, thereby avoiding wasteful manufacture of defective product. For example, in semi-conductor and other clean-room settings, or industries requiring sterile and pure production (e.g., pharmaceuticals), material fluids that are used to make the end products are continuously monitored to ensure adequate purity and that any unwanted particles suspended in the fluid is within an acceptable tolerance range… output signals are continuously updated during particle analysis. For example background values are continuously updated in an embodiment by measurement and processing of output signals from detector elements that do not received scattered or emitted electromagnetic radiation arising from a particle detection event. As will be understood by those having skill in the art, even during a particle detection event only a small portion of the detector element may receive and detect scattered or emitted electromagnetic radiation from the particle, thereby allowing background values of other detector elements in the array to be continually updated in certain methods and system of the present invention; Par. [0026-32]: transmitting to a processor only the output signals of the subset; and (vii) analyzing the output signals transmitted to the processor… transmitting to a processor only the output signals of the detector elements corresponding to the sub-array or a portion thereof; and (vi) analyzing the output signals transmitted to the processor, thereby detecting the particle… a processor operationally connected to the two-dimensional detector capable of identifying a particle detection signature comprising a pattern of a plurality of output signals of detector elements each having an output signal greater than or equal to a threshold value for a given detector element. In an embodiment, the processor is also capable of analyzing the shape of the particle detection signature and/or intensities of the output signals of the particle detection signature, so as to provide an indication of a characteristic of the particle(s); Par. [0098-116]: the reference frame is updated continuously or at certain time intervals… images are continuous, with essentially no dead time between exposure… Measurement: When particle counting is started, continuous "measurement" frames are collected and analyzed; wherein so many intensity patterns for a respective one cell are prepared on the preparation of the time sequence of spatial intensity patterns in step b) that as few discontinuities as possible occur in the optical flows to be evaluated (e.g. sensing a particle detection event upon identification of each particle detection signature comprising a pattern of a plurality of output signals of detector elements (i.e. a plurality of intensity patterns) each having an output signal greater than or equal to a threshold value for a given detector element, and the two-dimensional detector generates an image corresponding to an intensity pattern on the active area of the detector comprising an array of individual detector elements, including scattered radiation intensity images of a flow cell as viewed by the two dimensional detector array by providing a sequence of background subtracted scattered radiation intensity images of the flow cell as measured by the two dimensional detector array when particles are present, and the signal from a particle is reconstructed from a plurality of two-dimensional images corresponding to the passage of the particle through the detection volume, including output signals continuously updated during particle analysis (i.e. intensity patterns for a respective one cell are prepared on the preparation of the time sequence of spatial intensity patterns that as few discontinuities as possible occur in the optical flows to be evaluated), as indicated above, for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 16.

Regarding claim 23, claim 16 is incorporated and the combination of Lau, Di Carlo, and Mitchell, as a whole, teaches the method (Lau, Par. [0002-5]), wherein the at least one property is determined from a plurality of cells that pass through the measurement region of the unit for spatially resolved radiation intensity measurement and wherein the cells are sorted with the aid of a cell sorter into at least two groups subsequently to step d) on the basis of differences in this at least one property (Lau, Par. [0030-33]: a method for sorting cells in a biological sample comprising a first type of cells and a second type of cells… method may further comprise separating the first type of cells from the second type of cells in the chamber… invention may include a method for sorting cells in a biological sample comprising a first type of cells and a second type of cells, comprising introducing the biological sample into a chamber having a surface with a photoconductive portion and receiving information that indicates dielectrophoretic movement characteristics of the first type of cells and the second type of cells. The method may further comprise selectively illuminating the surface via incident light based on the information so as to modulate an electric field within the chamber and separate the first type of cells and the second type of cells from each other… invention includes a device for separating cells in a biological sample containing a first type of cells and a second type of cells comprising a chamber comprising a means for generating an electric field in the chamber, the chamber containing the biological sample. The device may further comprise means for illuminating regions of the chamber by imparting relative motion between incident light and the chamber and means for modulating the electric field in the chamber at locations corresponding to the illuminated regions so as to separate the first type of cells and second type of cells from each other; Par. [0126-138]: Due to differences in their respective dielectrophoretic properties (e.g., size and dielectric constant), particle type A is influenced by a relatively large drag force… and a relatively small DEP force… whereas particle type B is under the action of a relatively small DEP force… and a relatively large drag force... particle type B continues to be expelled from the light source and thus particles of particle type A and particle type B are separated from one another… the scanning speed of the light beam 700 in the exemplary embodiments of FIGS. 6A-6C may be predetermined based on information known about the varying particle types that are being scanned. By way of example, the scanning speed sufficient to separate particle type A from particle type B, as shown in FIG. 6B for example, may be predetermined based on information collected during an optoelectronic scanning identification process such as that described with reference to FIGS. 4A-4C, for example… Once the differing particle types A and B have been separated, as illustrated in FIG. 5B, each particle type may be collected or otherwise manipulated separately from the other particle type… separation of particle type A and particle type B may be improved by further separating (e.g., increasing the distance between) particle type A particles from particle type B particles. That is, particle type B, which is repelled by the light, may remain at its position prior to the reverse scanning, which may be at the right hand side of the chamber if the light beam 700 scans across the entire chamber in the direction shown in FIG. 7B. Particle type A, on the other hand, will continue to be attracted by the light beam 700 during the reverse scan shown in FIG. 7C, and thus further separation between particle type A and particle type B may be achieved… any number of particles of each particle type may be in the sample layer introduced into the manipulation chamber and may be separated from the other particle types and collected, and that the number of each particle types illustrated in the figures is exemplary only. Further, it also should be understood that the exemplary embodiments could be used to separate and/or collect more than two differing particle types and that the use of two particle types A and B is for ease of reference and explanation… a device that may be used to identify particles of interest (e.g., target particles) in a sample containing a plurality of differing particle types and to separate and collect those particles of interest utilizing the principles of optoelectronic manipulation (e.g., optoelectronic scanning) described herein. As shown in FIG. 8, an exemplary optoelectronic identification and sorting device 200 may comprise an optoelectronic manipulation chamber 110 comprising an inlet 120 and at least two outlets 130, 140. A first outlet 130 may lead, for example, to a waste collection region in flow communication with the manipulation chamber 110 and a second outlet 140 may lead to a channel 144 configured to collect the target particles from the manipulation chamber 110. The channel 144 may be in flow communication with a collection reservoir 146 configured for collecting one or more target particles after those particles are moved from the manipulation chamber 110 and through the collection channel 144. A third outlet 148 may be provided in flow communication with the collection reservoir 146 to pass the collected target particles from the optoelectronic sorting device 200 to other instrumentation and/or locations for further processing and/or other manipulation of the collected target particles; Par. [0165-168]: identifying differing particle types, including, for example, particles of interest, in a sample containing a plurality of differing particle types, separating the differing particle types, and collecting the differing particle types utilizing the principles of optoelectronic manipulation (e.g., optoelectronic scanning) described herein… the exemplary embodiment of FIGS. 30-32 may achieve a relatively high throughput of particles (e.g., cells) because the optoelectronic scanning occurs over a flowing stream of particles rather than over a stationary solution of particles… device 3010 for sorting, separating and collecting small particles utilizing optoelectronic scanning may have a configuration similar to a conventional flow cytometer, as depicted, for example, in FIG. 30. The device 3010, however, may include an optoelectronic manipulation chamber 3100 in place of the analysis and sorting regions typically found in conventional flow cytometers. FIG. 30A, shows the optoelectronic manipulation chamber 3100 portion of the device 3010 in greater detail in the cross-sectional view taken through line 30A-30A. By way of example and not limitation, the chamber 3100 may have a configuration substantially the same as the chamber 100 depicted and described with reference to FIG. 1. Like parts of the chamber 3100 are represented by the same reference labels as the chamber 100 in FIG. 1 except in the 3100 series. The spacers 3140 in FIG. 30A may be configured so as to form a microfluidic channel 3045 through which the flow of particles may pass during sorting and separating… A plurality of branch channels 3155 may be positioned on a side of the chamber 3100 opposite to the ports 3145 and 3150. The branch channels 3155 may be configured to collect the differing types of particles that have been sorted and separated in the chamber 3100. Each branch channel 3155 may be configured to collect a differing type of cell or, alternatively, waste; and wherein the cells are sorted with the aid of a cell sorter into at least two groups subsequently to step d) on the basis of differences in this at least one property (e.g. system includes a method for sorting cells in a biological sample comprising a first type of cells and a second type of cells (i.e. the cells are sorted with the aid of a cell sorter into at least two groups) to identify, discriminate, sort, characterize, quantitate, etc., small particles, such as cells, including a process to separate (i.e. sort, divide, etc.) more than two differing particle types (i.e. on the basis of differences in this at least one property) by using a device for separating cells in a biological sample (i.e. a cell sorter) containing different types of cells (i.e. the cells are sorted with the aid of a cell sorter into at least two groups subsequently to step d) on the basis of differences in this at least one property), for example, including a chamber containing the biological sample, as indicated above), for example).

Regarding claim 24, Lau discloses an apparatus for analyzing cells (Par. [0002-5]: devices and methods for manipulating small particles, such as, for example, micro-particles and/or nano-particles… this invention relates to devices and methods for manipulating small particles, such as cells, including stem cells, and nucleic acids in solution… devices and methods have been used to manipulate small particles so as to identify, discriminate, sort, characterize, quantitate, observe, move, collect, and/or otherwise manipulate the small particles, such as, for example, live stem cells… Flow cytometers, including fluorescence activated sorters… optics-based instruments that serially analyze and isolate fluorescently-labeled cells from a flowing stream of fluid; Par. [0030]: a method for sorting cells in a biological sample comprising a first type of cells and a second type of cells) including
- at least one unit for separating cells to obtain separate cells (Par. [0030-33]: a method for sorting cells in a biological sample comprising a first type of cells and a second type of cells… method may further comprise separating the first type of cells from the second type of cells in the chamber… invention may include a method for sorting cells in a biological sample comprising a first type of cells and a second type of cells, comprising introducing the biological sample into a chamber having a surface with a photoconductive portion and receiving information that indicates dielectrophoretic movement characteristics of the first type of cells and the second type of cells. The method may further comprise selectively illuminating the surface via incident light based on the information so as to modulate an electric field within the chamber and separate the first type of cells and the second type of cells from each other… invention includes a device for separating cells in a biological sample containing a first type of cells and a second type of cells comprising a chamber comprising a means for generating an electric field in the chamber, the chamber containing the biological sample. The device may further comprise means for illuminating regions of the chamber by imparting relative motion between incident light and the chamber and means for modulating the electric field in the chamber at locations corresponding to the illuminated regions so as to separate the first type of cells and second type of cells from each other; Par. [0126-138]: Due to differences in their respective dielectrophoretic properties (e.g., size and dielectric constant), particle type A is influenced by a relatively large drag force… and a relatively small DEP force… whereas particle type B is under the action of a relatively small DEP force… and a relatively large drag force... particle type B continues to be expelled from the light source and thus particles of particle type A and particle type B are separated from one another… the scanning speed of the light beam 700 in the exemplary embodiments of FIGS. 6A-6C may be predetermined based on information known about the varying particle types that are being scanned. By way of example, the scanning speed sufficient to separate particle type A from particle type B, as shown in FIG. 6B for example, may be predetermined based on information collected during an optoelectronic scanning identification process such as that described with reference to FIGS. 4A-4C, for example… Once the differing particle types A and B have been separated, as illustrated in FIG. 5B, each particle type may be collected or otherwise manipulated separately from the other particle type… separation of particle type A and particle type B may be improved by further separating (e.g., increasing the distance between) particle type A particles from particle type B particles. That is, particle type B, which is repelled by the light, may remain at its position prior to the reverse scanning, which may be at the right hand side of the chamber if the light beam 700 scans across the entire chamber in the direction shown in FIG. 7B. Particle type A, on the other hand, will continue to be attracted by the light beam 700 during the reverse scan shown in FIG. 7C, and thus further separation between particle type A and particle type B may be achieved… any number of particles of each particle type may be in the sample layer introduced into the manipulation chamber and may be separated from the other particle types and collected, and that the number of each particle types illustrated in the figures is exemplary only. Further, it also should be understood that the exemplary embodiments could be used to separate and/or collect more than two differing particle types and that the use of two particle types A and B is for ease of reference and explanation… a device that may be used to identify particles of interest (e.g., target particles) in a sample containing a plurality of differing particle types and to separate and collect those particles of interest utilizing the principles of optoelectronic manipulation (e.g., optoelectronic scanning) described herein. As shown in FIG. 8, an exemplary optoelectronic identification and sorting device 200 may comprise an optoelectronic manipulation chamber 110 comprising an inlet 120 and at least two outlets 130, 140. A first outlet 130 may lead, for example, to a waste collection region in flow communication with the manipulation chamber 110 and a second outlet 140 may lead to a channel 144 configured to collect the target particles from the manipulation chamber 110. The channel 144 may be in flow communication with a collection reservoir 146 configured for collecting one or more target particles after those particles are moved from the manipulation chamber 110 and through the collection channel 144. A third outlet 148 may be provided in flow communication with the collection reservoir 146 to pass the collected target particles from the optoelectronic sorting device 200 to other instrumentation and/or locations for further processing and/or other manipulation of the collected target particles; Par. [0165-168]: identifying differing particle types, including, for example, particles of interest, in a sample containing a plurality of differing particle types, separating the differing particle types, and collecting the differing particle types utilizing the principles of optoelectronic manipulation (e.g., optoelectronic scanning) described herein… the exemplary embodiment of FIGS. 30-32 may achieve a relatively high throughput of particles (e.g., cells) because the optoelectronic scanning occurs over a flowing stream of particles rather than over a stationary solution of particles… device 3010 for sorting, separating and collecting small particles utilizing optoelectronic scanning may have a configuration similar to a conventional flow cytometer, as depicted, for example, in FIG. 30. The device 3010, however, may include an optoelectronic manipulation chamber 3100 in place of the analysis and sorting regions typically found in conventional flow cytometers. FIG. 30A, shows the optoelectronic manipulation chamber 3100 portion of the device 3010 in greater detail in the cross-sectional view taken through line 30A-30A. By way of example and not limitation, the chamber 3100 may have a configuration substantially the same as the chamber 100 depicted and described with reference to FIG. 1. Like parts of the chamber 3100 are represented by the same reference labels as the chamber 100 in FIG. 1 except in the 3100 series. The spacers 3140 in FIG. 30A may be configured so as to form a microfluidic channel 3045 through which the flow of particles may pass during sorting and separating… A plurality of branch channels 3155 may be positioned on a side of the chamber 3100 opposite to the ports 3145 and 3150. The branch channels 3155 may be configured to collect the differing types of particles that have been sorted and separated in the chamber 3100. Each branch channel 3155 may be configured to collect a differing type of cell or, alternatively, waste; at least one unit for separating cells to obtain separate cells (e.g. system includes method to identify, discriminate, sort, characterize, quantitate, and observe (i.e. analyze) particles, such as cells, including identifying differing particle types, such as particles of interest, in a sample containing a plurality of differing particle types, separating the differing particle types, and collecting (i.e. separating, segregating, etc.) the differing particle types, by collecting and passing one or more target particles to other instrumentation and/or locations for further processing and/or other manipulation of the collected target particles (i.e. separate cells), including microfluidic channels containing the sample through which the flow of particles passes during sorting and separating to collect the differing types of particles, including collect a differing type of cell (i.e. at least one unit for separating cells to obtain separate cells), as indicated above), for example);
- at least one unit for spatial radiation intensity measurement that is configured such that it can prepare a time sequence of intensity patterns of an electromagnetic radiation emanating from a separate cell while the cell passes through a measurement region of the unit for spatial radiation intensity measurement; and
- a processing unit for calculating the optical flow of a respective two of the prepared intensity patterns and for evaluating the calculated optical flows (Par. [0093-120]: light sources that may be used to illuminate the chamber… light source may provide a light projection having, for example, the configuration illustrated in FIGS. 2A and 2B. Those skilled in the art would understand a variety of ways in which to generate incident light footprints of a variety of configurations (patterns), as well as various ways incident light could scan the chamber… generation of spatially discrete illumination patterns on the photoconductive surface, thereby permitting the modulation of spatially discrete electric fields within the chamber. According to various exemplary aspects, the electroluminescent layer may be in the form of an array of small LEDs, quantum dots, and/or other arrangements suitable for generating electroluminescent light. By way of example… provide an electric current to activate the electroluminescent material in a way that modulates spatially discrete electric fields for DEP movement of particles. As illustrated in FIGS. 28A and 28B, the electronic circuitry may comprise electrical contacts 77a, 77b configured to supply an electric current from a current source to the array 75 of electroluminescent material. Examples of various illumination patterns 79a, 79b, 79c are illustrated in FIG. 28B, however it should be understood that virtually any illumination pattern may be achieved by selectively applying current to the arrayed electroluminescent material. Those having skill in the art would understand how to configure electronic circuitry to apply current to the electroluminescent material so as to achieve the desired illumination patterns on the photoconductive surface. In exemplary aspects, either the same power source used for biasing the electrodes of the manipulation chamber could be used as the power source for the electroluminescent material or a different power source could be used. Modulation of electric fields may be controlled both spatially and temporally as desired by controlling the timing and locations of illumination via the electroluminescent material. By way of example, a scanning of light relative to the photoconductive surface may occur by consecutively activating adjacent rows of the electroluminescent materials… generate relatively complex light patterns to illuminate the chamber 3600, including movement of light in three dimensions within the chamber. The light source 3615 that transmits light to the mirror 3610 may be from an upright or inverted microscope and may emit light at a wavelength that ranges from about 600 nanometers (nm) to about 700 nm, for example, at about 633 nm… various filters 3620, 3625, and 3635 may be configured to permit the passage of light emitted from particles (e.g., cells) labeled with dyes that are useful in biological and/or other analysis… The fluorescence detection and/or imaging of the particles may occur via detection through a CCD camera 3640 configured and positioned so as to detect the fluorescence emitted by the particles of interest in the chamber 3600… once information regarding displacement characteristics of a particular cell type has been determined and stored in a database, the identity of that particular cell type in a large population of other cell types can be determined by selecting an appropriate scanning speed and measuring the displacement of the various cell types over a predetermined time period. By matching the measured displacement with the stored displacement characteristics, the particular cell type can be identified… in addition to capturing still images of the manipulation chamber at various snapshots in time during the scanning process, real-time moving images also may be taken; Par. [0138-170]: a device that may be used to identify particles of interest (e.g., target particles) in a sample containing a plurality of differing particle types and to separate and collect those particles of interest utilizing the principles of optoelectronic manipulation (e.g., optoelectronic scanning) described herein. As shown in FIG. 8, an exemplary optoelectronic identification and sorting device 200 may comprise an optoelectronic manipulation chamber 110 comprising an inlet 120 and at least two outlets 130, 140. A first outlet 130 may lead, for example, to a waste collection region in flow communication with the manipulation chamber 110 and a second outlet 140 may lead to a channel 144 configured to collect the target particles from the manipulation chamber 110. The channel 144 may be in flow communication with a collection reservoir 146 configured for collecting one or more target particles after those particles are moved from the manipulation chamber 110 and through the collection channel 144. A third outlet 148 may be provided in flow communication with the collection reservoir 146 to pass the collected target particles from the optoelectronic sorting device 200 to other instrumentation and/or locations for further processing and/or other manipulation of the collected target particles… Optoelectronic scanning, identification, and collection of particles of the second target particle type can again be performed in manipulation chamber 320, consistent with the principles discussed herein and as described with reference to FIG. 9B-9D, and the particles of the second target particle type can be segregated and moved into the collection reservoir 366. The collected target particles of the first and second target particle type can then be removed from the sorting device 300 by passing through the respective outlet channels 358 and 368… a device 3010 for sorting, separating and collecting small particles utilizing optoelectronic scanning may have a configuration similar to a conventional flow cytometer, as depicted, for example, in FIG. 30. The device 3010, however, may include an optoelectronic manipulation chamber 3100 in place of the analysis and sorting regions typically found in conventional flow cytometers. FIG. 30A, shows the optoelectronic manipulation chamber 3100 portion of the device 3010 in greater detail in the cross-sectional view taken through line 30A-30A. By way of example and not limitation, the chamber 3100 may have a configuration substantially the same as the chamber 100 depicted and described with reference to FIG. 1. Like parts of the chamber 3100 are represented by the same reference labels as the chamber 100 in FIG. 1 except in the 3100 series. The spacers 3140 in FIG. 30A may be configured so as to form a microfluidic channel 3045 through which the flow of particles may pass during sorting and separating… optoelectronic scanning that occurs as the particles P1, P2, and P3 pass through the optoelectronic scanning portion 3100 of the device 3010… branch channels 3155 may be positioned and configured such that all of the differing particles flow into a single channel 3155 in the absence of optoelectronic scanning as they pass through the portion 3100 of the device 3010. Those having skill in the art would recognize that one of the branch channels 3155 in FIG. 31 may be used to collect waste and/or particles not of interest, while the other two are used to collect differing particle types of interest; Par. [0200-220]: illuminating the photoconductive layer 1134 may be altered as desired by modifying the light pattern which is mapped onto the photoconductive layer 1134. Moreover, with reference to the description of FIGS. 26A and 26B below, the intensity of the light illuminating the photoconductive layer may also be varied to modulate the strength of the electric field in the vicinity of illuminated regions of the photoconductive layer 1134… Various degrees of control over the cell levitation may be obtained by altering the positions and shapes of the virtual electrodes, and/or the intensity of the light illuminating the photoconductive layer to create the virtual electrodes… It should be understood that varying the intensity of the light and the frequency of the applied field either simultaneously or sequentially, with or without scanning, in an optoelectronic manipulation chamber may be utilized to potentially gain additional separation of differing particle types. Moreover, a two-dimensional separation may be achieved, for example, wherein an initial particle population is confined to a predetermined area, such as, for example, a corner of the chamber. Separation using field (intensity) modulation scanning could be used in a first dimension separation/sorting scheme while frequency modulation scanning could be used in a second dimension. In an exemplary aspect, pulsing light may be used so as to alter the intensity; at least one unit for spatial radiation intensity measurement that is configured such that it can prepare a time sequence of intensity patterns of an electromagnetic radiation emanating from a separate cell while the cell passes through a measurement region of the unit for spatial radiation intensity measurement; and a processing unit for calculating the optical flow of a respective two of the prepared intensity patterns and for evaluating the calculated optical flows (e.g. process includes passing collected/separate target particles (separate cells) to other instrumentation and/or locations for further processing and/or other manipulation of the collected target particles, for example, including using light sources to illuminate (i.e. irradiate, etc.) a scan (i.e. measurement, test, etc.) chamber to generate incident light (i.e. intensity, illumination, brightness, etc.) footprints (i.e. intensity values) of a variety of configurations/patterns (i.e. intensity patterns), by generation of spatially discrete illumination patterns (i.e. spatial intensity patterns) on photoconductive surface(s), thereby permitting the modulation of spatially discrete electric fields within the chamber, including light emitted (i.e. emanated, transmitted, radiated, etc.) from particles (cells) labeled with dyes that are useful in biological and/or other analysis, in which the fluorescence (i.e. electromagnetic radiation) detection and/or imaging of the particles occurs via detection through a CCD camera configured and positioned so as to detect the fluorescence emitted (i.e. emanated, transmitted, radiated, etc.) by the passing particles of interest in the chamber (i.e. a processing unit for calculating the optical flow of a respective two of the prepared intensity patterns and for evaluating the calculated optical flows), for example, and modulation of electric fields are controlled both spatially and temporally, as desired, by controlling the timing and locations of illumination (i.e. intensities) via the electroluminescent material, including scanning of light relative to the photoconductive surface(s) by consecutively (i.e. a time sequence, successively, sequentially, etc.) activating adjacent rows of the electroluminescent materials (i.e. prepare a time sequence of intensity patterns of an electromagnetic radiation emanating from a separate cell while the cell passes through a measurement region of the unit for spatial radiation intensity measurement), as indicated above), for example), but fails to teach the following as further recited in claim 24.
Although Lau teachings above disclose separating differing particle types, and collecting the differing particle types, including cells, by collecting and passing one or more target particles to other instrumentation and/or locations for further processing and/or other manipulation, such as the stream of separate flowing particles P1, P2, and P3, respectively, as shown in Fig. 31 above, for example, it does not expressly disclose “single separate cells”, as further recited in claim 24.
However, Di Carlo teaches single separate cells (Par. [0005-9]: Disease may develop from abnormalities in a single cell thus accurately detecting rare events or local variations is important and bulk measurement of these types of samples may result in misleading averages. Single-cell platforms that can assay this heterogeneity include micropipette aspiration, atomic force microscopy (AFM), magnetic bead-based rheology, microfluidic optical stretching, and biophysical flow cytometry… a microfluidic device is disclosed that enables the automated measurement of cellular mechanical parameters at high throughputs greater than 1,000 cells/second. The microfluidic device uses intersecting flows to create an extensional flow region where the cells undergo controlled stretching. Cells are focused into streamlines (e.g., a continuous stream of single cells in a streamline) prior to entering the extensional flow region. In the extensional region, each cell's deformation is measured with an imaging device. Automated image analysis extracts a range of independent biomechanical parameters from the images. These may include cell size, deformability, and circularity… the mechanical data obtained using the device may be used as cell signatures… a system for measuring particle (e.g., cell) deformability includes a substrate containing first and second microfluidic channels dimensioned to carry cells therein and an extensional region comprising an intersection of the first and second microfluidic channels, wherein the first and second microfluidic channels intersect in substantially opposite directions. The system includes at least one outlet channel coupled to the extensional region and an imaging device configured to capture a plurality of image frames of cells passing through the extensional region and at least one processor configured to calculate a morphological parameter of the cell. These parameters may include cell size, cell deformability, and cell circularity of cells passing through the extensional region; Par. [0038-42]: cells 50 individually flow at over 1 meter/second into the extensional region 40. After the cells 50 have been subject to the stretching forces, the cells 50 leave region B via one of microfluidic outlet channels 34, 36. As the cells 50 leave region B, another cell 50 can enter the extensional region 40 whereby it is subject to substantially the same deformation forces. This next cell 50 is imaged and leaves region B. This process is repeated many times over to enable the processing of over 1,000 cells/second in series… FIG. 12B illustrates a series of images taken of a cell 50 passing through a device of the type illustrated in FIG. 12A… FIG. 3 illustrates images of a cell 50 passing into an extensional region at various time periods; Par. [0045-47]: pre-junction channel (pre-extensional region 40) is monitored as illustrated in operation 150 for the presence or absence of a cell 50. This pre-junction channel is located in first microfluidic channel 30 upstream of the extensional region 40. If the cell 50 is not present, the next frame in the image sequence is looked at until a cell 50 is identified in the pre-junction. Once the cell 50 is identified in the FOV, as seen in operation 200, The FOV is cropped and resized 10x to increase the accuracy of measurements. Next, as seen in operation 250, a centering algorithm identifies the center of the cell 50 based on the cell position, shape, and local intensities. The image data at this point is represented in Cartesian coordinates as seen in operation 300. A polar coordinate representation of this image is then extracted (operation 350) whereby the cell as a function of (θ, r). The cell walls are found by examining changes in the intensity derivatives, and diameters extracted every several degrees. The tracking algorithm then moves the FOV as seen in operation 370 to obtain additional frames of the cell 50 until it leaves the deformation-inducing extensional region 40. Once the cell 50 has left, the process starts again at operation 100 until a next cell 50 passes into view. At this point in the process, the cell 50 has been automatically tracked through the extension region 40… FIG. 5 illustrates a graph of the… mapping of a single cell 50. The minimum intensity in the plot is used as the cell edge and is represented in FIG. 5 by white line 52; single separate cells (e.g. microfluidic device enables the automated measurement of cellular mechanical parameters by using intersecting flows to create an extensional flow region in which cells are focused into streamlines, including a stream of single cells in a streamline (i.e. single separate cells), such as stream of single cell 50, as shown in Figs. 2 and 12A below:

    PNG
    media_image2.png
    444
    736
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    329
    704
    media_image3.png
    Greyscale
 , for example, in order to measure each cell’s (i.e. each single separate cell) deformation with an imaging device to extract a range of independent biomechanical parameters from the images via automated image analysis, as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 16.
The combination of Mitchell and Di Carlo, as whole, teaches the method, as indicated above, but fails to teach the following as further recited in claim 24.
However, Mitchell teaches spatially resolved radiation intensity measurement (Par. [0014-23]: actual noise measurements corresponding to individual detector elements of the array (e.g., pixels of a two-dimensional detector). Such noise measurements commonly vary from detector element-to-detector element due to the spatial inhomogeneity intensity profile of the optical source (e.g., laser), the geometry of the optical cell, and optical properties of the optical elements in the system (e.g., lenses, windows, etc.) among other factors. Threshold values of the present invention may vary with system parameters such as intensity of the beam of electromagnetic radiation and/or detector gain… Particle detection signatures of the present invention are characterized by a geometric component that corresponds to the shape, longitudinal dimensions and/or lateral dimensions in one or two spatial dimensions of the pattern of output signals comprising the particle detection signature. As used in this context, the geometric shape includes a one-dimensional or two-dimensional spatial distribution of the pattern of output signals comprising the particle detection signature. Output signals of the geometric signature are each individually addressed to specific detector elements having well defined positions in the detector array. Accordingly, in the context of this description, the spatial distribution or shape of the pattern of output signals refers to the spatial distribution or shape of detector elements for which the output signals of the particle detection signature are individually addressed; Par. [0070-79]: an optical detector capable of spatially resolving input signals (e.g., electromagnetic radiation) in two dimensions across an active area of the detector. A two-dimensional detector is capable of generating an image, for example an image corresponding to an intensity pattern on the active area of the detector. A preferred two-dimensional detector comprises an array of individual detector elements, also referred herein as pixels; for example: a two-dimensional array of photodetectors, a charge-coupled device (CCD) detector, a complementary metal-oxide-semiconductor (CMOS) detector, a metal-oxide-semiconductor (MOS) detector, an active pixel sensor, a microchannel plate detector, a two-dimensional array of photomultiplier tubes, a two-dimensional array of photodiodes, a two-dimensional array of phototransistors, a two-dimensional array of photoresistors, or a photoconductive film… Particle detection signatures of some methods and systems of the present invention are characterized by a one-dimensional or two-dimensional spatial distribution of output signal values, such as output signal values corresponding to the intensity of scattered or emitted electromagnetic radiation received by individual detector elements of the array, that meet the threshold criteria for the particle detection signature. Such intensity distributions of a particle detection signature may be analyzed in the present methods and systems to provide a determination or measurement of a characteristic of a particle, such as the size, shape and/or physical dimensions (diameter, radius, thickness, length, width, aerodynamic diameter, etc.) of a particle. Intensity distributions of a measured particle detection signature may also be used in the present invention to distinguish detector array output signals corresponding to scattering or emission from a particle of interest from molecular scattering from the background fluid…  FIG. 2A provides a schematic of an optical geometry wherein the major axis of the cross sectional profile of shaped beam of electromagnetic radiation 110 is oriented parallel to the flow direction of the fluid (schematically shown by arrows), and FIG. 2B provides a schematic of an optical geometry wherein the major axis of the cross sectional profile of shaped beam of electromagnetic radiation 110 is oriented orthogonal to the flow direction of the fluid (schematically shown by arrows). FIGS. 2A and 2B also provide ray diagrams showing scattered electromagnetic radiation from particles (schematically shown as solid circles in FIGS. 2A and 2B) flowing through the flow chamber 122 of flow cell 120. As shown in these figures, scattered light is collected by collection optics 130 and 135 and imaged onto a plurality of individual detector elements of two-dimensional array 150 of a two-dimensional detector 140. As shown by the ray diagrams in FIGS. 2A and 2B, spatial information relating to the electromagnetic radiation scattered by the particle(s) is retained via the present two-dimensional imaging techniques. Signals from detector elements of two-dimensional array 150 are processed and analyzed in real time by two-dimensional detector 140 and or processing electronics 145 to identify and or analyze particle detection signatures; Par. [0095-97]: As particles passing through the flow cell are illuminated by the laser beam 615, scattered radiation is generated, at least a portion of which is collected by an optical collection system comprising lens 640 and directed to a two dimensional detector array 650 provided in a tilted detector orientation. This detector orientation of two dimensional detector array 650 is governed by the angle of beam 615 provided to flow cell 615 with respect to the flow direction 619, so as to provide effective imaging of scattered electromagnetic radiation onto the active area of two dimensional detector array 650… A particle passing through the laser will create a streak of scattered light on the detector, for example as shown in FIG. 8. FIG. 9 shows particles passing through different spatial regions of the laser creating scattered light streaks on different spatial portions of the detector, effectively providing a two dimensional view of the flow cell illuminated by the laser. FIG. 10 provides a scattered radiation intensity image of the flow cell as viewed by the two dimensional detector array when no particles are present, showing light scattered from the walls of the flow cell at the extremes of the image. FIG. 11 provides the data from FIG. 10 as a three dimensional intensity map… FIG. 12 provides a scattered radiation intensity image of the flow cell as viewed by the two dimensional detector array when a single particle is present. In this image, particles are flowing through the flow cell from top to bottom, and the laser is passing through the flow cell from left to right; spatially resolved radiation intensity measurement (e.g. an optical detector capable of spatially resolving input signals, such as electromagnetic radiation, in two dimensions across an active area of the detector to generate an image corresponding to an intensity pattern on the active area of the detector (i.e. spatially resolved radiation intensity measurement), as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 16.

Regarding claim 25, claim 24 is incorporated and the combination of Lau, Di Carlo, and Mitchell, as a whole, teaches the apparatus (Lau, Par. [0002-5]), which includes an additional unit for evaluating the calculated optical flows (Lau, Par. [0026-32]: transmitting to a processor only the output signals of the subset; and (vii) analyzing the output signals transmitted to the processor… transmitting to a processor only the output signals of the detector elements corresponding to the sub-array or a portion thereof; and (vi) analyzing the output signals transmitted to the processor, thereby detecting the particle… a processor operationally connected to the two-dimensional detector capable of identifying a particle detection signature comprising a pattern of a plurality of output signals of detector elements each having an output signal greater than or equal to a threshold value for a given detector element. In an embodiment, the processor is also capable of analyzing the shape of the particle detection signature and/or intensities of the output signals of the particle detection signature, so as to provide an indication of a characteristic of the particle(s); Par. [0108]: a process for the generation of a composite image for a detection event. In an embodiment, the detection buffer is transferred to a DSP (e.g., a processor) for analysis; which includes an additional unit for evaluating the calculated optical flows (e.g. the evaluation of the calculated optical flows is carried out by transmitting to a processor (i.e. the processing unit) the output signals of the detector elements corresponding to the sub-array or a portion thereof and analyzing the output signals transmitted to the processor, thereby detecting the particle, and/or the detection buffer is transferred to a DSP (e.g., a processor, an additional unit, etc.) for analysis, as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 26, claim 24 is incorporated and the combination of Lau, Di Carlo, and Mitchell, as a whole, teaches the apparatus (Lau, Par. [0002-5]), wherein the apparatus includes a radiation source (Lau, Par. [0093-120]: light sources that may be used to illuminate the chamber… light source may provide a light projection having, for example, the configuration illustrated in FIGS. 2A and 2B. Those skilled in the art would understand a variety of ways in which to generate incident light footprints of a variety of configurations (patterns), as well as various ways incident light could scan the chamber… generation of spatially discrete illumination patterns on the photoconductive surface, thereby permitting the modulation of spatially discrete electric fields within the chamber. According to various exemplary aspects, the electroluminescent layer may be in the form of an array of small LEDs, quantum dots, and/or other arrangements suitable for generating electroluminescent light; wherein the apparatus includes a radiation source (e.g. light sources are used to illuminate the chamber), for example).

Regarding claim 27, claim 26 is incorporated and the combination of Lau, Di Carlo, and Mitchell, as a whole, teaches the apparatus (Lau, Par. [0002-5]), wherein the radiation source is selected from the group consisting of coherent radiation sources, partially coherent radiation sources, incoherent radiation sources, dot-shaped radiation sources, areal radiation sources, and combinations thereof (Lau, Par. [0093-120]: light sources that may be used to illuminate the chamber… light source may provide a light projection having, for example, the configuration illustrated in FIGS. 2A and 2B. Those skilled in the art would understand a variety of ways in which to generate incident light footprints of a variety of configurations (patterns), as well as various ways incident light could scan the chamber… generation of spatially discrete illumination patterns on the photoconductive surface, thereby permitting the modulation of spatially discrete electric fields within the chamber. According to various exemplary aspects, the electroluminescent layer may be in the form of an array of small LEDs, quantum dots, and/or other arrangements suitable for generating electroluminescent light; wherein the radiation source is selected from the group consisting of coherent radiation sources, partially coherent radiation sources, incoherent radiation sources, dot-shaped radiation sources, areal radiation sources, and combinations thereof (e.g. electroluminescent layer (i.e. the artificial radiation source) may be in the form of an array of small LEDs, quantum dots, and/or other arrangements suitable for generating electroluminescent light, as indicated above), for example).

Regarding claim 28, claim 25 is incorporated and the combination of Lau, Di Carlo, and Mitchell, as a whole, teaches the apparatus (Lau, Par. [0002-5]), wherein the unit for spatially resolved radiation intensity measurement includes a geometrical arrangement of electronic components (Mitchell, Par. [0014-23]: actual noise measurements corresponding to individual detector elements of the array (e.g., pixels of a two-dimensional detector). Such noise measurements commonly vary from detector element-to-detector element due to the spatial inhomogeneity intensity profile of the optical source (e.g., laser), the geometry of the optical cell, and optical properties of the optical elements in the system (e.g., lenses, windows, etc.) among other factors. Threshold values of the present invention may vary with system parameters such as intensity of the beam of electromagnetic radiation and/or detector gain… Particle detection signatures of the present invention are characterized by a geometric component that corresponds to the shape, longitudinal dimensions and/or lateral dimensions in one or two spatial dimensions of the pattern of output signals comprising the particle detection signature. As used in this context, the geometric shape includes a one-dimensional or two-dimensional spatial distribution of the pattern of output signals comprising the particle detection signature. Output signals of the geometric signature are each individually addressed to specific detector elements having well defined positions in the detector array. Accordingly, in the context of this description, the spatial distribution or shape of the pattern of output signals refers to the spatial distribution or shape of detector elements for which the output signals of the particle detection signature are individually addressed; Par. [0070-79]: an optical detector capable of spatially resolving input signals (e.g., electromagnetic radiation) in two dimensions across an active area of the detector. A two-dimensional detector is capable of generating an image, for example an image corresponding to an intensity pattern on the active area of the detector. A preferred two-dimensional detector comprises an array of individual detector elements, also referred herein as pixels; for example: a two-dimensional array of photodetectors, a charge-coupled device (CCD) detector, a complementary metal-oxide-semiconductor (CMOS) detector, a metal-oxide-semiconductor (MOS) detector, an active pixel sensor, a microchannel plate detector, a two-dimensional array of photomultiplier tubes, a two-dimensional array of photodiodes, a two-dimensional array of phototransistors, a two-dimensional array of photoresistors, or a photoconductive film… Particle detection signatures of some methods and systems of the present invention are characterized by a one-dimensional or two-dimensional spatial distribution of output signal values, such as output signal values corresponding to the intensity of scattered or emitted electromagnetic radiation received by individual detector elements of the array, that meet the threshold criteria for the particle detection signature. Such intensity distributions of a particle detection signature may be analyzed in the present methods and systems to provide a determination or measurement of a characteristic of a particle, such as the size, shape and/or physical dimensions (diameter, radius, thickness, length, width, aerodynamic diameter, etc.) of a particle. Intensity distributions of a measured particle detection signature may also be used in the present invention to distinguish detector array output signals corresponding to scattering or emission from a particle of interest from molecular scattering from the background fluid…  FIG. 2A provides a schematic of an optical geometry wherein the major axis of the cross sectional profile of shaped beam of electromagnetic radiation 110 is oriented parallel to the flow direction of the fluid (schematically shown by arrows), and FIG. 2B provides a schematic of an optical geometry wherein the major axis of the cross sectional profile of shaped beam of electromagnetic radiation 110 is oriented orthogonal to the flow direction of the fluid (schematically shown by arrows). FIGS. 2A and 2B also provide ray diagrams showing scattered electromagnetic radiation from particles (schematically shown as solid circles in FIGS. 2A and 2B) flowing through the flow chamber 122 of flow cell 120. As shown in these figures, scattered light is collected by collection optics 130 and 135 and imaged onto a plurality of individual detector elements of two-dimensional array 150 of a two-dimensional detector 140. As shown by the ray diagrams in FIGS. 2A and 2B, spatial information relating to the electromagnetic radiation scattered by the particle(s) is retained via the present two-dimensional imaging techniques. Signals from detector elements of two-dimensional array 150 are processed and analyzed in real time by two-dimensional detector 140 and or processing electronics 145 to identify and or analyze particle detection signatures; wherein the unit for spatially resolved radiation intensity measurement includes a geometrical arrangement of electronic components (e.g. an optical detector capable of spatially resolving input signals, such as electromagnetic radiation, in two dimensions across an active area of the detector to generate an image corresponding to an intensity pattern on the active area of the detector, including a two-dimensional array of photodetectors, a charge-coupled device (CCD) detector (i.e. the unit for spatially resolved radiation intensity measurement includes a geometrical arrangement of electronic components), as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 29, claim 28 is incorporated and the combination of Lau, Di Carlo, and Mitchell, as a whole, teaches the apparatus (Lau, Par. [0002-5]), wherein the geometric arrangement comprises a photodiode, a charge-coupled device (CCD)] sensor and/or a camera (Mitchell, Par. [0014-23]: actual noise measurements corresponding to individual detector elements of the array (e.g., pixels of a two-dimensional detector). Such noise measurements commonly vary from detector element-to-detector element due to the spatial inhomogeneity intensity profile of the optical source (e.g., laser), the geometry of the optical cell, and optical properties of the optical elements in the system (e.g., lenses, windows, etc.) among other factors. Threshold values of the present invention may vary with system parameters such as intensity of the beam of electromagnetic radiation and/or detector gain… Particle detection signatures of the present invention are characterized by a geometric component that corresponds to the shape, longitudinal dimensions and/or lateral dimensions in one or two spatial dimensions of the pattern of output signals comprising the particle detection signature. As used in this context, the geometric shape includes a one-dimensional or two-dimensional spatial distribution of the pattern of output signals comprising the particle detection signature. Output signals of the geometric signature are each individually addressed to specific detector elements having well defined positions in the detector array. Accordingly, in the context of this description, the spatial distribution or shape of the pattern of output signals refers to the spatial distribution or shape of detector elements for which the output signals of the particle detection signature are individually addressed; Par. [0070-79]: an optical detector capable of spatially resolving input signals (e.g., electromagnetic radiation) in two dimensions across an active area of the detector. A two-dimensional detector is capable of generating an image, for example an image corresponding to an intensity pattern on the active area of the detector. A preferred two-dimensional detector comprises an array of individual detector elements, also referred herein as pixels; for example: a two-dimensional array of photodetectors, a charge-coupled device (CCD) detector, a complementary metal-oxide-semiconductor (CMOS) detector, a metal-oxide-semiconductor (MOS) detector, an active pixel sensor, a microchannel plate detector, a two-dimensional array of photomultiplier tubes, a two-dimensional array of photodiodes, a two-dimensional array of phototransistors, a two-dimensional array of photoresistors, or a photoconductive film… Particle detection signatures of some methods and systems of the present invention are characterized by a one-dimensional or two-dimensional spatial distribution of output signal values, such as output signal values corresponding to the intensity of scattered or emitted electromagnetic radiation received by individual detector elements of the array, that meet the threshold criteria for the particle detection signature. Such intensity distributions of a particle detection signature may be analyzed in the present methods and systems to provide a determination or measurement of a characteristic of a particle, such as the size, shape and/or physical dimensions (diameter, radius, thickness, length, width, aerodynamic diameter, etc.) of a particle. Intensity distributions of a measured particle detection signature may also be used in the present invention to distinguish detector array output signals corresponding to scattering or emission from a particle of interest from molecular scattering from the background fluid…  FIG. 2A provides a schematic of an optical geometry wherein the major axis of the cross sectional profile of shaped beam of electromagnetic radiation 110 is oriented parallel to the flow direction of the fluid (schematically shown by arrows), and FIG. 2B provides a schematic of an optical geometry wherein the major axis of the cross sectional profile of shaped beam of electromagnetic radiation 110 is oriented orthogonal to the flow direction of the fluid (schematically shown by arrows). FIGS. 2A and 2B also provide ray diagrams showing scattered electromagnetic radiation from particles (schematically shown as solid circles in FIGS. 2A and 2B) flowing through the flow chamber 122 of flow cell 120. As shown in these figures, scattered light is collected by collection optics 130 and 135 and imaged onto a plurality of individual detector elements of two-dimensional array 150 of a two-dimensional detector 140. As shown by the ray diagrams in FIGS. 2A and 2B, spatial information relating to the electromagnetic radiation scattered by the particle(s) is retained via the present two-dimensional imaging techniques. Signals from detector elements of two-dimensional array 150 are processed and analyzed in real time by two-dimensional detector 140 and or processing electronics 145 to identify and or analyze particle detection signatures; wherein the geometric arrangement comprises a photodiode, a charge-coupled device (CCD) sensor and/or a camera (e.g. an optical detector capable of spatially resolving input signals, such as electromagnetic radiation, in two dimensions across an active area of the detector to generate an image corresponding to an intensity pattern on the active area of the detector, including a two-dimensional array of photodetectors, a charge-coupled device (CCD) detector (i.e. the geometric arrangement comprises a charge-coupled device (CCD) sensor), as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 30, claim 25 is incorporated and the combination of Lau, Di Carlo, and Mitchell, as a whole, teaches the apparatus (Lau, Par. [0002-5]), wherein the apparatus includes a system for imaging the cells on the unit for spatially resolved radiation intensity measurement (Mitchell, Par. [0017-25]: Particle detection signatures of the present invention are characterized by a geometric component that corresponds to the shape, longitudinal dimensions and/or lateral dimensions in one or two spatial dimensions of the pattern of output signals comprising the particle detection signature. As used in this context, the geometric shape includes a one-dimensional or two-dimensional spatial distribution of the pattern of output signals comprising the particle detection signature. Output signals of the geometric signature are each individually addressed to specific detector elements having well defined positions in the detector array. Accordingly, in the context of this description, the spatial distribution or shape of the pattern of output signals refers to the spatial distribution or shape of detector elements for which the output signals of the particle detection signature are individually addressed… The intensity values for detector pixel elements often depends on, in part, specific characteristics of a particle such as the optical properties, physical dimensions and/or flow velocity of sample passing through the beam of electromagnetic radiation, as well as the specific design and operation parameters of the particle detection system, including the physical dimensions, intensity distribution and shape of the beam of electromagnetic radiation, and the design of the optics for directing at least a portion of the electromagnetic radiation onto the detector array. In contrast, the geometric shape of a particle detection signature is often times largely independent of particle size or shape. Therefore, the shape of a measured particle detection signature is used in the present invention to distinguish detector array output signals corresponding to scattering or emission from a particle detection event from molecular scattering from the background fluid, detector noise, or detector signals arising from processes other than optical scattering or emission from a particle. Analysis of the intensity values of pixels corresponding to a particle detection signature is also useful in the present methods and systems for providing a measurement of the size, physical dimensions and number of particles passing through the beam of electromagnetic radiation… methods and systems of the present invention generate particle detection signatures comprising a pattern of a plurality of output signals from neighboring detector elements of the array, including directly neighboring detector elements… detecting at least a portion of the scattered or emitted electromagnetic radiation from the reference particle directed onto the plurality of detector elements, wherein at least a portion of the detector elements of the array generate output signals corresponding to intensities of the scattered or emitted electromagnetic radiation; and (v) measuring output signals for at least a portion of the detector elements of the array, thereby generating a reference particle detection signature of the intensities of the electromagnetic radiation scattered by the reference particle, the reference particle detection signature comprising a reference pattern of output signals of detector elements. In an embodiment, the steps of identifying and/or analyzing a particle detection signature comprise comparing the pattern of the output signals of the particle detection signature with the reference particle detection signature; Par. [0032-36]: optical particle analyzer of this aspect comprises: (i) an optical source for generating a beam of electromagnetic radiation; (ii) a chamber for flowing a fluid containing particles through the beam of electromagnetic radiation, thereby generating scattered or emitted electromagnetic radiation, wherein the fluid flow is characterized by a flow direction; (iii) an optical collection system for collecting and directing at least a portion of the scattered or emitted electromagnetic radiation onto a plurality of detector elements of an array of a two-dimensional detector, wherein at least a portion of the detector elements of the array generate output signals corresponding to intensities of the scattered or emitted electromagnetic radiation; and (iv) a processor operationally connected to the two-dimensional detector capable of identifying a particle detection signature comprising a pattern of a plurality of output signals of detector elements each having an output signal greater than or equal to a threshold value for a given detector element. In an embodiment, the processor is also capable of analyzing the shape of the particle detection signature and/or intensities of the output signals of the particle detection signature, so as to provide an indication of a characteristic of the particle(s), such as the size, shape and/or physical dimensions of the particles. In some systems of this aspect of the present invention, the optical collection system for collecting and directing at least a portion of the scattered or emitted electromagnetic radiation includes collection optics, such as a lens system, for imaging at least a portion of the scattered or emitted electromagnetic radiation onto the active area of the two-dimensional detector… measuring output signals for at least a portion of the detector elements of the array; and (vi) sensing a particle detection event upon identification of a particle detection signature comprising a pattern of a plurality of output signals of detector elements each having an output signal greater than or equal to a threshold value for a given detector element, thereby suppressing false detection events in the optical particle analyzer… the particle detection signature comprises a pattern of output signals of detector elements having an elongated shape, and in some embodiments comprises above-threshold output signals from at least 3 longitudinally adjacent, directly neighboring detector elements. In a specific embodiment of this aspect, the particle detection signature comprises a pattern of output signals of at least 2 neighboring detector elements having an output signal greater than or equal to a threshold value for a given detector element, and in some embodiments, a pattern of output signals of at least 2 directly neighboring detector elements having an output signal greater than or equal to a threshold value for a given detector element. In some embodiments of this aspect, the pattern of output signals includes output signals from at least 2 neighboring detector elements, optionally directly neighboring detector elements, provided along a longitudinal dimension of the particle detection signature… method of distinguishing a particle scattering event from other electromagnetic radiation generation or detection processes in an optical particle analyzer, comprising the steps of: (i) providing a fluid flow having particles to the optical particle counter; (ii) exposing the fluid flow to a beam of electromagnetic radiation, wherein interaction between the fluid flow having particles and the beam generates scattered or emitted electromagnetic radiation; (iii) directing at least a portion of the scattered or emitted electromagnetic radiation onto a plurality of detector elements provided in an array of a two-dimensional detector of the optical particle analyzer, (iv) detecting at least a portion of the scattered or emitted electromagnetic radiation from the particle directed onto the plurality of detector elements, wherein at least a portion of the detector elements of the array generate output signals corresponding to intensities of the scattered or emitted electromagnetic radiation; (v) measuring output signals for at least a portion of the detector elements of the array; and (vi) sensing a particle detection event upon identification of a particle detection signature comprising a pattern of a plurality of output signals of detector elements each having an output signal greater than or equal to a threshold value for a given detector element, wherein said particle detection signature comprises output signals from at least 3 directly neighboring detector elements positioned along a longitudinal axis, thereby distinguishing the particle scattering event from other electromagnetic radiation generation or detection processes in the optical particle analyzer. In a specific embodiment of this aspect, the particle detection signature comprises a pattern of output signals of detector elements having an elongated shape, and in some embodiments comprises above-threshold output signals from at least 3 longitudinally adjacent, directly neighboring detector elements. In a specific embodiment of this aspect, the particle detection signature comprises a pattern of output signals of at least 2 neighboring detector elements having an output signal greater than or equal to a threshold value for a given detector element, and in some embodiments, a pattern of output signals of at least 2 directly neighboring detector elements having an output signal greater than or equal to a threshold value for a given detector element. In some embodiments of this aspect, the pattern of output signals includes output signals from at least 2 neighboring detector elements, optionally directly neighboring detector elements, provided along a longitudinal dimension of the particle detection signature; Par. [0062]: expression "particle detection signature" and "detection signature" refer to a pattern comprising a plurality of output signals of detector elements each having an output signal greater than or equal to a threshold value for a given detector element of a detector array of a two dimensional optical detector. Particle detection signatures of the present invention are generated by two-dimensional detection of electromagnetic radiation scattered or emitted by particles. Particle detection signatures have a geometric shape and/or intensity distribution components useful for accurate detecting and characterizing of particles. Particle detection signatures of the present invention may be characterized in terms of a longitudinal component and/or a lateral component… "Two-dimensional detector" refers to an optical detector capable of spatially resolving input signals (e.g., electromagnetic radiation) in two dimensions across an active area of the detector. A two-dimensional detector is capable of generating an image, for example an image corresponding to an intensity pattern on the active area of the detector. A preferred two-dimensional detector comprises an array of individual detector elements, also referred herein as pixels; for example: a two-dimensional array of photodetectors, a charge-coupled device (CCD) detector, a complementary metal-oxide-semiconductor (CMOS) detector, a metal-oxide-semiconductor (MOS) detector, an active pixel sensor, a microchannel plate detector, a two-dimensional array of photomultiplier tubes, a two-dimensional array of photodiodes, a two-dimensional array of phototransistors, a two-dimensional array of photoresistors, or a photoconductive film; Par. [0099]: scattered radiation intensity images of the flow cell as viewed by the two dimensional detector array with 100 and 70 nm particles present. FIG. 16 provides a sequence of background subtracted scattered radiation intensity images of the flow cell as measured by the two dimensional detector array when particles are present. In embodiments of the present invention, the signal from a particle is reconstructed from a plurality of two-dimensional images corresponding to the passage of the particle through the detection volume; wherein the apparatus includes a system for imaging the cells on the unit for spatially resolved radiation intensity measurement (e.g. method distinguishes a particle (cell) scattering event from other electromagnetic radiation generation or detection processes in an optical particle analyzer by providing a fluid flow having particles to an optical particle counter and exposing the fluid flow to a beam of electromagnetic radiation, wherein interaction between the fluid flow having particles and the beam generates scattered or emitted electromagnetic radiation, directing at least a portion of the scattered or emitted electromagnetic radiation onto a plurality of detector elements provided in an array of a two-dimensional detector of the optical particle analyzer, detecting at least a portion of the scattered or emitted electromagnetic radiation from the particle directed onto the plurality of detector elements, wherein at least a portion of the detector elements of the array generates output signals corresponding to intensities of the scattered or emitted electromagnetic radiation, measuring output signals for at least a portion of the detector elements of the array, and sensing a particle detection event upon identification of each particle detection signature comprising a pattern of a plurality of output signals of detector elements (i.e. the preparation of the time sequence of intensity patterns) each having an output signal greater than or equal to a threshold value for a given detector element, and generate an image corresponding to an intensity pattern on the active area of the detector comprising an array of individual detector elements, including scattered radiation intensity images of a flow cell as viewed by the two dimensional detector array by providing a sequence of background subtracted scattered radiation intensity images of the flow cell as measured by the two dimensional detector array when particles are present, and the signal from a particle is reconstructed from a plurality of two-dimensional images corresponding to the passage of the particle through the detection volume, also referred herein as pixels (i.e. a system for imaging the cells on the unit for spatially resolved radiation intensity measurement), as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 32, claim 25 is incorporated and the combination of Lau, Di Carlo, and Mitchell, as a whole, teaches the apparatus (Lau, Par. [0002-5]), wherein the unit for separating cells is a microchannel (Mitchell, Par. [0070-79]: an optical detector capable of spatially resolving input signals (e.g., electromagnetic radiation) in two dimensions across an active area of the detector. A two-dimensional detector is capable of generating an image, for example an image corresponding to an intensity pattern on the active area of the detector. A preferred two-dimensional detector comprises an array of individual detector elements, also referred herein as pixels; for example: a two-dimensional array of photodetectors, a charge-coupled device (CCD) detector… a microchannel plate detector).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 33, claim 25 is incorporated and the combination of Lau, Di Carlo, and Mitchell, as a whole, teaches the apparatus (Lau, Par. [0002-5]), wherein the apparatus is a cell sorter (Lau, Par. [0030-33]: a method for sorting cells in a biological sample comprising a first type of cells and a second type of cells… method may further comprise separating the first type of cells from the second type of cells in the chamber… invention may include a method for sorting cells in a biological sample comprising a first type of cells and a second type of cells, comprising introducing the biological sample into a chamber having a surface with a photoconductive portion and receiving information that indicates dielectrophoretic movement characteristics of the first type of cells and the second type of cells. The method may further comprise selectively illuminating the surface via incident light based on the information so as to modulate an electric field within the chamber and separate the first type of cells and the second type of cells from each other… invention includes a device for separating cells in a biological sample containing a first type of cells and a second type of cells comprising a chamber comprising a means for generating an electric field in the chamber, the chamber containing the biological sample. The device may further comprise means for illuminating regions of the chamber by imparting relative motion between incident light and the chamber and means for modulating the electric field in the chamber at locations corresponding to the illuminated regions so as to separate the first type of cells and second type of cells from each other; Par. [0126-138]: Due to differences in their respective dielectrophoretic properties (e.g., size and dielectric constant), particle type A is influenced by a relatively large drag force… and a relatively small DEP force… whereas particle type B is under the action of a relatively small DEP force… and a relatively large drag force... particle type B continues to be expelled from the light source and thus particles of particle type A and particle type B are separated from one another… the scanning speed of the light beam 700 in the exemplary embodiments of FIGS. 6A-6C may be predetermined based on information known about the varying particle types that are being scanned. By way of example, the scanning speed sufficient to separate particle type A from particle type B, as shown in FIG. 6B for example, may be predetermined based on information collected during an optoelectronic scanning identification process such as that described with reference to FIGS. 4A-4C, for example… Once the differing particle types A and B have been separated, as illustrated in FIG. 5B, each particle type may be collected or otherwise manipulated separately from the other particle type… separation of particle type A and particle type B may be improved by further separating (e.g., increasing the distance between) particle type A particles from particle type B particles. That is, particle type B, which is repelled by the light, may remain at its position prior to the reverse scanning, which may be at the right hand side of the chamber if the light beam 700 scans across the entire chamber in the direction shown in FIG. 7B. Particle type A, on the other hand, will continue to be attracted by the light beam 700 during the reverse scan shown in FIG. 7C, and thus further separation between particle type A and particle type B may be achieved… any number of particles of each particle type may be in the sample layer introduced into the manipulation chamber and may be separated from the other particle types and collected, and that the number of each particle types illustrated in the figures is exemplary only. Further, it also should be understood that the exemplary embodiments could be used to separate and/or collect more than two differing particle types and that the use of two particle types A and B is for ease of reference and explanation… a device that may be used to identify particles of interest (e.g., target particles) in a sample containing a plurality of differing particle types and to separate and collect those particles of interest utilizing the principles of optoelectronic manipulation (e.g., optoelectronic scanning) described herein. As shown in FIG. 8, an exemplary optoelectronic identification and sorting device 200 may comprise an optoelectronic manipulation chamber 110 comprising an inlet 120 and at least two outlets 130, 140. A first outlet 130 may lead, for example, to a waste collection region in flow communication with the manipulation chamber 110 and a second outlet 140 may lead to a channel 144 configured to collect the target particles from the manipulation chamber 110. The channel 144 may be in flow communication with a collection reservoir 146 configured for collecting one or more target particles after those particles are moved from the manipulation chamber 110 and through the collection channel 144. A third outlet 148 may be provided in flow communication with the collection reservoir 146 to pass the collected target particles from the optoelectronic sorting device 200 to other instrumentation and/or locations for further processing and/or other manipulation of the collected target particles; Par. [0165-168]: identifying differing particle types, including, for example, particles of interest, in a sample containing a plurality of differing particle types, separating the differing particle types, and collecting the differing particle types utilizing the principles of optoelectronic manipulation (e.g., optoelectronic scanning) described herein… the exemplary embodiment of FIGS. 30-32 may achieve a relatively high throughput of particles (e.g., cells) because the optoelectronic scanning occurs over a flowing stream of particles rather than over a stationary solution of particles… device 3010 for sorting, separating and collecting small particles utilizing optoelectronic scanning may have a configuration similar to a conventional flow cytometer, as depicted, for example, in FIG. 30. The device 3010, however, may include an optoelectronic manipulation chamber 3100 in place of the analysis and sorting regions typically found in conventional flow cytometers. FIG. 30A, shows the optoelectronic manipulation chamber 3100 portion of the device 3010 in greater detail in the cross-sectional view taken through line 30A-30A. By way of example and not limitation, the chamber 3100 may have a configuration substantially the same as the chamber 100 depicted and described with reference to FIG. 1. Like parts of the chamber 3100 are represented by the same reference labels as the chamber 100 in FIG. 1 except in the 3100 series. The spacers 3140 in FIG. 30A may be configured so as to form a microfluidic channel 3045 through which the flow of particles may pass during sorting and separating… A plurality of branch channels 3155 may be positioned on a side of the chamber 3100 opposite to the ports 3145 and 3150. The branch channels 3155 may be configured to collect the differing types of particles that have been sorted and separated in the chamber 3100. Each branch channel 3155 may be configured to collect a differing type of cell or, alternatively, waste; wherein the apparatus is a cell sorter (e.g. system includes a method for sorting cells in a biological sample comprising a first type of cells and a second type of cells to identify, discriminate, sort, characterize, quantitate, etc., small particles, such as cells, including a process to separate (i.e. sort, divide, etc.) more than two differing particle types by using a device for separating cells in a biological sample (i.e. a cell sorter) containing different types of cells (i.e. the apparatus is a cell sorter), as indicated above), for example).

Regarding claim 34, claim 16 is incorporated and the combination of Lau, Di Carlo, and Mitchell, as a whole, teaches the method (Lau, Par. [0002-5]), which is carried out utilizing an apparatus for analyzing cells which corresponds to the apparatus claim 24 above and is rejected as applied to the apparatus claim 24 above.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lau, in view of Di Carlo, in further view of Mitchell, as applied to claim 16 above, and in further view of Darnell et al. (U.S. Patent Publication No. 2005/0227251 A1), hereafter referred to as Darnell.

Regarding claim 20, claim 19 is incorporated and the combination of Lau, Di Carlo, and Mitchell, as a whole, teaches the method (Lau, Par. [0002-5]), but fails to teach the following as further recited in claim 20.
However, Darnell teaches wherein the with the irradiation takes place by a natural radiation source and/or by an artificial radiation source (Par. [0069]: the irradiation used to form the covalent bond of step (a) is ultraviolet irradiation. Ultraviolet radiation… is a form of energy that occupies a portion of the electromagnetic radiation spectrum (the electromagnetic radiation spectrum ranges from cosmic rays to radio waves). Ultraviolet radiation can come from many natural and artificial sources, Depending on the source of ultraviolet radiation, it may be accompanied by other (non-ultraviolet) types of electromagnetic radiation (e.g. visible light)).
Lau, Mitchell, Di Carlo, and Darnell are considered to be analogous art because they pertain to analysis of cells using image processing techniques. Therefore, the combined teachings of Lau, Mitchell, Di Carlo, and Darnell, as a whole, would have rendered obvious the invention recited in claim 20 with a reasonable expectation of success in order to modify the devices and methods for manipulating small particles so as to identify, discriminate, sort, characterize, quantitate, observe, move, collect, and/or otherwise manipulate the small particles, such as, for example, cells (as disclosed by Lau) with wherein the with the irradiation takes place by a natural radiation source and/or by an artificial radiation source (as taught by Darnell, Abstract, Par. [0069]) to use a radiation that comes from many natural and artificial sources, depending on the source of radiation (Darnell, Abstract, Par. [0069]).

Regarding claim 21, claim 20 is incorporated and the combination of Lau, Di Carlo, Mitchell, and Darnell, as a whole, teaches the method (Lau, Par. [0002-5]), wherein the artificial radiation source is selected from the group consisting of coherent radiation sources, partially coherent radiation sources, incoherent radiation sources, dot-shaped radiation sources, areal radiation sources, and combinations thereof (Lau, Par. [0093-120]: light sources that may be used to illuminate the chamber… light source may provide a light projection having, for example, the configuration illustrated in FIGS. 2A and 2B. Those skilled in the art would understand a variety of ways in which to generate incident light footprints of a variety of configurations (patterns), as well as various ways incident light could scan the chamber… generation of spatially discrete illumination patterns on the photoconductive surface, thereby permitting the modulation of spatially discrete electric fields within the chamber. According to various exemplary aspects, the electroluminescent layer may be in the form of an array of small LEDs, quantum dots, and/or other arrangements suitable for generating electroluminescent light; wherein the artificial radiation source is selected from the group consisting of coherent radiation sources, partially coherent radiation sources, incoherent radiation sources, dot-shaped radiation sources, areal radiation sources, and combinations thereof (e.g. electroluminescent layer (i.e. the artificial radiation source) may be in the form of an array of small LEDs, quantum dots, and/or other arrangements suitable for generating electroluminescent light, as indicated above), for example).

Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lau, in view of Di Carlo, in further view of Mitchell, as applied to claim 16 above, and in further view of Schmidt et al. (U.S. Patent Publication No. 2006/0251371), hereafter referred to as Schmidt.

Regarding claim 31, claim 25 is incorporated and the combination of Lau, Di Carlo, and Mitchell, as a whole, teaches the apparatus (Lau, Par. [0002-5]), but fails to teach the following as further recited in claim 31.
However, Schmidt teaches wherein the unit for spatially resolved radiation intensity measurement and the processing unit are arranged on a common semiconductor chip (Par. [0073-90]: multiple measurements on a single chip… Potential for further integration with additional optical elements such as photo detectors on the same chip… A combination of both electrical and optical methods in a single device integrated on a semiconductor chip is an intriguing possibility that can significantly advance our knowledge of molecular processes on the nanoscale… apparatus is provided for simultaneous optical and electrical sensing with single-molecule sensitivity based on integration of biological and synthetic nanopores or micropores with optical waveguides. The nanopore acts "a smart gate" for controlling the number and position of molecules in numerous parallel waveguide channels on a single chip… The approach provides a novel scheme for cell flow cytometry on a chip; wherein the unit for spatially resolved radiation intensity measurement and the processing unit are arranged on a common (i.e. single, same, etc.) semiconductor chip (e.g. provide a novel scheme for cell flow cytometry on a chip including an apparatus provided for simultaneous optical and electrical sensing with single-molecule sensitivity based on integration of biological and synthetic nanopores or micropores with optical waveguides on a single chip, as indicated above), for example).
Lau, Mitchell, Di Carlo, and Schmidt are considered to be analogous art because they pertain to analysis of cells using image processing techniques. Therefore, the combined teachings of Lau, Mitchell, Di Carlo, and Schmidt, as a whole, would have rendered obvious the invention recited in claim 31 with a reasonable expectation of success in order to modify the devices and methods for manipulating small particles so as to identify, discriminate, sort, characterize, quantitate, observe, move, collect, and/or otherwise manipulate the small particles, such as, for example, cells (as disclosed by Lau) with wherein the unit for spatially resolved radiation intensity measurement and the processing unit are arranged on a common semiconductor chip (as taught by Schmidt, Abstract, Par. [0073-90]) for controlling the number and position of molecules in numerous parallel waveguide channels on a single chip to improve flow cytometry methods (Schmidt, Abstract, Par. [0089, 104]). 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO RIVERA-MARTINEZ whose telephone number is 571-272-4979. The examiner can normally be reached on Monday-Friday (8am - 5pm Eastern Time). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668